Exhibit 10.1

US$650,000,000

CREDIT AGREEMENT

Dated as of October 23, 2013

among

NEWS CORPORATION,

as Borrower,

and

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

and

JPMORGAN CHASE BANK, N.A.

and

CITIBANK, N.A.,

as Co-Administrative Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Designated Agent,

and

COMMONWEALTH BANK OF AUSTRALIA,

as Syndication Agent,

and

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

COMMONWEALTH BANK OF AUSTRALIA,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    SECTION 1.01.  

Certain Defined Terms

     1    SECTION 1.02.  

Computation of Time Periods

     22    SECTION 1.03.  

Accounting Terms

     22    SECTION 1.04.  

Currency Equivalents Generally

     22    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
   SECTION 2.01.  

The Advances and Letters of Credit

     23    SECTION 2.02.  

Making the Advances

     24    SECTION 2.03.  

Issuance of and Drawings and Reimbursement Under Letters of Credit

     25    SECTION 2.04.  

Fees

     28    SECTION 2.05.  

Optional Termination or Reduction of the Commitments

     29    SECTION 2.06.  

Repayment of Advances

     29    SECTION 2.07.  

Interest on Advances

     30    SECTION 2.08.  

Interest Rate Determination

     31    SECTION 2.09.  

Optional Conversion of Advances

     32    SECTION 2.10.  

Prepayments of Advances

     32    SECTION 2.11.  

Increased Costs

     33    SECTION 2.12.  

Illegality

     34    SECTION 2.13.  

Payments and Computations

     35    SECTION 2.14.  

Taxes

     36    SECTION 2.15.  

Sharing of Payments, Etc.

     39    SECTION 2.16.  

Evidence of Debt

     39    SECTION 2.17.  

Use of Proceeds

     40    SECTION 2.18.  

Increase in the Aggregate Revolving Credit Commitments

     40    SECTION 2.19.  

Extension of Termination Date

     41    SECTION 2.20.  

Defaulting Lenders

     43    SECTION 2.21.  

Replacement of Lenders or Issuing Banks

     45    ARTICLE III    CONDITIONS TO EFFECTIVENESS AND LENDING   
SECTION 3.01.  

Conditions Precedent to Effectiveness of Section 2.01

     46    SECTION 3.02.  

Conditions Precedent to Each Borrowing, Issuance, Renewal, Commitment Increase
and Extension Date

     47    SECTION 3.03.  

Determinations Under Section 3.01

     48   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV    REPRESENTATIONS AND WARRANTIES    SECTION 4.01.  

Representations and Warranties of the Loan Parties

     48    ARTICLE V    COVENANTS OF THE LOAN PARTIES    SECTION 5.01.  

Affirmative Covenants

     50    SECTION 5.02.  

Negative Covenants

     54    SECTION 5.03.  

Financial Covenant

     57    ARTICLE VI    EVENTS OF DEFAULT    SECTION 6.01.  

Events of Default

     57    SECTION 6.02.  

Actions in Respect of the Letters of Credit upon Default

     59    ARTICLE VII    THE DESIGNATED AGENT    ARTICLE VIII    MISCELLANEOUS
   SECTION 8.01.  

Amendments, Etc.

     62    SECTION 8.02.  

Notices, Etc.

     62    SECTION 8.03.  

No Waiver; Remedies

     64    SECTION 8.04.  

Costs and Expenses

     64    SECTION 8.05.  

Right of Setoff

     66    SECTION 8.06.  

Binding Effect

     66    SECTION 8.07.  

Assignments and Participations

     66    SECTION 8.08.  

Confidentiality

     70    SECTION 8.09.  

Governing Law

     70    SECTION 8.10.  

Execution in Counterparts

     70    SECTION 8.11.  

Jurisdiction, Etc.

     71    SECTION 8.12.  

No Liability of the Issuing Banks

     71    SECTION 8.13.  

Judgment

     72    SECTION 8.14.  

Patriot Act

     72    SECTION 8.15.  

Release of Subsidiary Guarantors

     72    SECTION 8.16.  

Indemnification by Lenders

     72    SECTION 8.17.  

No Fiduciary Duties

     73    SECTION 8.18.  

Waiver of Jury Trial

     73   

 

-ii-



--------------------------------------------------------------------------------

               Page Schedules          Schedule I    —      Commitments   
Schedule II    —      Designated Agent’s Office    Schedule 4.01(m)    —     
Anti-Corruption Laws    Schedule 5.01(h)    —      Existing Transactions with
Affiliates    Schedule 5.02(a)    —      Existing Liens    Schedule 5.02(e)   
—      Existing Debt    Exhibits          Exhibit A    —      Form of Note   
Exhibit B    —      Form of Notice of Borrowing    Exhibit C    —      Form of
Assignment and Assumption    Exhibit D    —      Form of Non-Bank Tax
Certificate   

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of October 23, 2013

NEWS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as
defined herein), the initial issuing banks (the “Initial Issuing Banks”) listed
on the signature pages hereof, JPMORGAN CHASE BANK, N.A. (“JPMCB”) and CITIBANK,
N.A., as co-administrative agents, and JPMCB as Designated Agent (the
“Designated Agent”) for the Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted Operating Income” means, for any period, without duplication,
Consolidated Operating Income plus Consolidated depreciation expense plus
Consolidated amortization expense, plus all Cash Distributions other than from
Subsidiaries plus, to the extent included in Consolidated Operating Income, any
non-cash impairments or write-offs of depreciable or amortizable assets relating
to property, plant, equipment or intangible assets or impairments or write-offs
of goodwill, in each case as determined with respect to the Borrower and its
Subsidiaries in accordance with GAAP for such period plus, to the extent
included in Consolidated Operating Income, (i) non-cash restructuring expenses
and charges (except to the extent representing an accrual for a future cash
expenditure) and (ii) other restructuring expenses and charges not to exceed, in
the aggregate pursuant to this subclause (ii), the lesser of $100,000,000 and
10% of Adjusted Operating Income in any Rolling Period plus any non-cash costs
or expenses incurred by the Borrower or its Subsidiaries pursuant to any
management equity plan or stock option plan, plus expenses and charges in
connection with the U.K. Newspaper Matters (as described in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended June 30, 2013) incurred
(i) on or prior to June 30, 2013, or (ii) after June 30, 2013, in an amount not
to exceed $300,000,000 in the aggregate. For purposes of calculating Adjusted
Operating Income for any Rolling Period in connection with the determination of
compliance with Section 5.03(a), if during such Rolling Period any member of the
Reporting Group shall have made a Material Acquisition or a Material
Disposition, Adjusted Operating Income for such Rolling Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
or Material Disposition occurred on the first day of such Rolling Period.

“Adjusted Operating Income Leverage Ratio” has the meaning specified in
Section 5.03(a).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Designated Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided that any Person that
would be an Affiliate solely by reason of the fact that a director or officer of



--------------------------------------------------------------------------------

such Person is also a director or officer of a member of the Reporting Group
shall be deemed not to be an Affiliate for purposes of this definition. For
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent” means any of the Syndication Agent, the Co-Administrative Agents and the
Designated Agent and “Agents” means any two or more of the foregoing, as the
context may require.

“Agreement” means this Credit Agreement, as it may be amended, supplemented or
otherwise modified from time to time in accordance with Section 8.01.

“Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Canadian Dollars, and each other currency as shall be agreed from time to time
among the Designated Agent, each Lender, each applicable Issuing Bank and the
Borrower.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance denominated in
Dollars and such Lender’s Eurodollar Lending Office in the case of a Eurodollar
Rate Advance or a Base Rate Advance denominated in Canadian Dollars, any of
which office may be changed by such Lender by prior written notice to the
Designated Agent.

“Applicable Margin” means as of any date, a percentage per annum set forth in
the table below determined by the Adjusted Operating Income Leverage Ratio as
set forth in the most recent Compliance Certificate received by the Designated
Agent pursuant to Section 5.01(i); provided that Pricing Level I as set forth
below shall apply until delivery by the Borrower to the Designated Agent of the
Compliance Certificate for the first fiscal quarter completed after the
Effective Date pursuant to Section 5.01(i):

 

Pricing Level

       Adjusted Operating
Income Leverage Ratio    Applicable Margin
for Eurodollar
Rate Advances   Applicable Margin
for Base Rate
Advances   Commitment Fees I         < 1.0x    1.50%   0.50%   0.25% II       
³ 1.0x and < 2.0x    1.75%   0.75%   0.30% III      ³ 2.0x and < 2.5x    2.00%  
1.00%   0.375% IV      ³ 2.5x    2.25%   1.25%   0.50%

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Adjusted
Operating Income Leverage Ratio set forth in any Compliance Certificate
delivered to the Designated Agent is inaccurate for any reason and the

 

-2-



--------------------------------------------------------------------------------

result thereof is that the Lenders received interest or fees for any period
based on an Applicable Margin that is less than that which would have been
applicable had the Adjusted Operating Income Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by such Compliance Certificate
shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined Adjusted Operating Income Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Borrower for
the relevant period pursuant to Section 2.04 and Section 2.07 as a result of the
miscalculation of the Adjusted Operating Income Leverage Ratio shall be deemed
to be (and shall be) due and payable under the relevant provisions of
Section 2.04 and Section 2.07, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to such Section (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.07(b), in accordance with the terms of this Agreement).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Designated Agent, in
substantially the form of Exhibit C or any other form approved by the Designated
Agent.

“Assuming Lender” has the meaning specified in Section 2.18(b).

“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).

“Attributable Debt” means, at any time, in connection with any sale and
leaseback transaction, the product of (i) the net proceeds from such sale and
leaseback transaction times (ii) a fraction, the numerator of which is the
number of days of the term of the lease relating to the property involved in
such sale and leaseback transaction (without regard to any options to renew or
extend such term) remaining at the date of the making of such calculation and
the denominator of which is the number of days of the term of such lease
measured from the first day of such term.

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for AUD
bills of exchange with a tenor equal in length to such Interest Period, as
displayed on page BBSY of the Reuters screen or, in the event such rate does not
appear on such Reuters page, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as selected by the Designated Agent from time
to time in its reasonable discretion.

“AUD Bank Bill Reference Rate” means for any Advances in AUD, the AUD Screen
Rate.

“Australia” means the Commonwealth of Australia.

“Australian Corporations Law” means the Corporations Act 2001 of Australia, as
it may be amended from time to time.

“Australian Dollar”, “AUD” and “A$” means the lawful currency of Australia.

“Available Amount” of any Letter of Credit means, at any time, the maximum
Dollar Equivalent amount available to be drawn under such Letter of Credit at
such time (assuming compliance at such time with all conditions to drawing);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C Related Documents, provides for one or more automatic
increases in the stated amount thereof, the Available Amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

-3-



--------------------------------------------------------------------------------

“BAFT-IFSA” has the meaning specified in Section 2.03(f).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to:

(a) with respect to Advances denominated in Dollars, the highest of:

(i) the rate of interest announced publicly by JPMCB in New York, New York, from
time to time, as JPMCB’s prime rate;

(ii)  1⁄2 of one percent per annum above the Federal Funds Rate; or

(iii) the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the applicable rate appearing on the Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day; and

(b) with respect to Advances denominated in Canadian Dollars, the highest of:

(i) the Canadian Base Rate; and

(ii) the CDOR Rate for a one month Interest Period on such date (or, if such day
is not a Business Day, the immediately preceding Business Day) plus 1%.

“Base Rate Advance” means an Advance that bears interest at a rate based on the
Base Rate.

“Borrower” has the meaning specified in the preamble.

“Borrower Information” has the meaning specified in Section 8.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
currency and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01 or 2.03.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$10,000,000, (b) in the case of a Borrowing denominated in Euro, €10,000,000,
(c) in the case of a Borrowing denominated in Sterling, £10,000,000, (d) in the
case of a Borrowing denominated in Australian Dollars, AUD$10,000,000 and (f) in
the case of a Borrowing denominated in Canadian Dollars, C$10,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling, £1,000,000,
(d) in the case of a Borrowing denominated in Australian Dollars, AUD$1,000,000
and (f) in the case of a Borrowing denominated in Canadian Dollars, C$1,000,000.

 

-4-



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Rate Advance for a
LIBOR Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London; and in addition, with
respect to any date for the payment or purchase of, or the fixing of an interest
rate in relation to, any Non-Quoted Currency, the term “Business Day” shall also
exclude any day on which banks are not open for general business in the
principal financial center of the country of that currency and, if the
Borrowings or Letters of Credit which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in euro).

“Canadian Base Rate” means the rate determined by the Designated Agent as the
rate displayed at or about 10:30 a.m. (Local Time) on display page CAPRIME of
the Reuters Screen as the prime rate for loans denominated in Canadian Dollars
by Canadian banks to borrowers in Canada; provided, however, that, in the event
that such rate does not appear on the Reuters Screen on such day or if the basis
of calculation of such rate is changed after the date hereof and, in the
reasonable judgment of the Designated Agent, such rate ceases to reflect each
Lender’s cost of funding to the same extent as on the date hereof, then the
“Canadian Base Rate” shall be the average of the floating rate of interest per
annum established (or commercially known) as “prime rate” for loans denominated
in Canadian Dollars on such day by three major Canadian banks selected by the
Designated Agent.

“Canadian Dollars”, “CAD” and “C$” means the lawful currency of Canada.

“Capitalized Leases” has the meaning specified in clause (e) of the definition
of “Debt”.

“Cash Distributions” means, (i) all dividends, all purchases, redemptions,
retirements, defeasances or other acquisitions of any capital stock or shares or
any warrants, rights or options to acquire such capital stock or shares, in each
case to the extent paid in cash by or on behalf of the issuer thereof to one or
more members of the Reporting Group and the issuer thereof is an Affiliate
(other than any member of the Reporting Group) of the Borrower in which a member
of the Reporting Group has an equity investment, (ii) all returns of capital to
stockholders or shareholders as such and all returns in respect of loan stock or
any similar Investment, in each case to the extent paid in cash to one or more
members of the Reporting Group by any Affiliate (other than any member of the
Reporting Group) of the Borrower in which a member of the Reporting Group has an
equity investment and (iii) all interest on any loan stock or any similar
Investment, in each case to the extent paid in cash to one or more members of
the Reporting Group by any Affiliate (other than any member of the Reporting
Group) of the Borrower in which a member of the Reporting Group has an equity
investment.

“CDOR Rate” means for any Advances in CAD, the CDOR Screen Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for Canadian Dollar bankers acceptances as administered by the Investment
Industry Regulatory Organization of Canada (or any other Person that takes over
the administration of that rate) with a tenor equal in length to such Interest
Period, as displayed on CDOR page of the Reuters screen or, in the event such
rate does not appear on such Reuters page, on any successor or substitute page
on such screen or service that displays such rate, or on the appropriate page of
such other information service that publishes such rate as shall be selected
from time to time by the Designated Agent in its reasonable discretion.

 

-5-



--------------------------------------------------------------------------------

“Change of Control” means (i) the direct or indirect ownership, beneficially or
of record, by any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than the
Permitted Holders, of more than the greater of (x) thirty-five percent (35%) of
the then outstanding capital stock, voting shares or ordinary shares having
ordinary voting power to elect a majority of the board of directors of the
Borrower (irrespective of whether at the time capital stock of any other class
or classes of the Borrower shall or might have voting power upon the occurrence
of any contingency), or (y) the percentage of the then outstanding capital
stock, voting shares or ordinary shares having ordinary voting power to elect a
majority of the board of directors of the Borrower (irrespective of whether at
the time capital stock of any other class or classes of the Borrower shall or
might have voting power upon the occurrence of any contingency) owned on such
date, directly or indirectly, beneficially by the Permitted Holders or
(ii) during any period of twelve (12) consecutive months, the board of
directors, managers or other governing body of the Borrower shall not consist of
a majority of the Continuing Directors.

“COF Rate” means, with respect to any Eurodollar Rate Advance denominated in an
Alternative Currency, the rate equal to the cost to each Lender to fund its pro
rata share of such Eurodollar Rate Advance (from whatever source and using
whatever methodologies as such Lender may select in its reasonable discretion).

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Communications” has the meaning specified in Section 8.02(d).

“Compliance Certificate” means a certificate executed by the chief financial
officer, the deputy chief financial officer or the treasurer of the Borrower
delivered with financial statements in accordance with Section 5.01(i)(ii) and
(iii) (a) stating that no Default has occurred and is continuing and (b) setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03 and (c) in the event of any change in generally accepted
accounting principles used in the preparation of the financial statements
delivered with such Compliance Certificate, and if necessary for determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP.

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Subsidiaries for such period determined
in accordance with GAAP, adjusted to exclude (to the extent same would otherwise
be included in the calculation above) the amortization of any deferred financing
costs and original issue discount for such period, expenses paid in connection
with the transactions contemplated by this Agreement on the Effective Date,
non-cash interest or deferred financing costs or penalties or interest related
to taxes.

“Consolidated Operating Income” means, for any period, Consolidated total
revenue after deducting Consolidated operating expense, Consolidated selling,
general and administrative expense, Consolidated depreciation expense,
Consolidated amortization expense, and impairment and restructuring charges for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

-6-



--------------------------------------------------------------------------------

“Constitutive Documents” means, as to any Person, such Person’s certificate of
incorporation or registration (including, if relevant, certificates of change of
name), memorandum of association, articles of association or incorporation,
charter, by-laws, trust deed, partnership, joint venture or shareholders’
agreement or equivalent documents constituting such Person.

“Content” means all print, audio, visual and other content and information
available for publication, distribution, broadcast, transmission or any other
form of delivery for exploitation on any form of media or medium of
communication, whether now known or hereafter discovered or created.

“Continuing Directors” means the directors, managers or equivalent body of the
Borrower on the Effective Date and each other director, manager or equivalent
body, if, in each case, such other director’s, manager’s or equivalent body’s
nomination for election to the board of directors, managers or other governing
body of the Borrower is recommended by a majority of the then Continuing
Directors.

“Controlled Affiliate” means an Affiliate as to which the Borrower possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Affiliate, whether through the ability to
exercise voting power, by contract or otherwise.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services that would appear as a liability on the
balance sheet of such Person prepared in accordance with GAAP (other than
(i) payables incurred in the ordinary course of business, (ii) royalties,
(iii) Programming Liabilities and (iv) any purchase price or earn-out incurred
in connection with an acquisition until such obligation becomes a liability on
the balance sheet of such Person in accordance with GAAP), (c) all Obligations
of such Person evidenced by notes, bonds (other than performance and similar
bonds), debentures or other similar instruments, (d) all Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) the principal
component of the Obligations of such Person as lessee under leases that are, in
accordance with GAAP, required to be accounted as capital leases on the balance
sheet of such Person (“Capitalized Leases”; provided that any lease that was or
would have been treated as an operating lease under GAAP as in effect on the
Effective Date that would become or be treated as a capital lease solely as a
result of a change in GAAP after the Effective Date shall always be treated as
an operating lease for all purposes and at all times under this Agreement),
(f) all Obligations, contingent or otherwise, of such Person under banker
acceptance, letter of credit, note purchase facility or other discounting
arrangement or similar facilities (other than any letter of credit in support of
(i) trade payables incurred in the ordinary course of business with an
expiration date of not more than 180 days from the date of issuance thereof,
(ii) royalties and (iii) Programming Liabilities), (g) all Debt of others
referred to in clauses (a) through (f) above guaranteed by such Person (each, a
“Debt Guaranty”), provided that, for purposes of this Agreement the Debt of such
Person shall be equal to the obligations of such Person under the applicable
Debt Guaranty as and to the extent that there is a demand for payment under such
Debt Guaranty, and (h) all Debt referred to in clauses (a) through (g) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, valued at the lesser of the amount of such Debt and the fair market value
of such property. Notwithstanding anything stated herein to the contrary, for
the purposes of this Agreement the following shall not constitute “Debt”:
(A) any Obligation owed between members of the Reporting Group, (B) any
Obligation which is payable (i) by its terms in common

 

-7-



--------------------------------------------------------------------------------

equity securities or (ii) at the option of the Borrower or other member of the
Reporting Group in common equity securities of the Borrower; provided that,
during a Default and at the direction of the Designated Agent, the Borrower or
member of the Reporting Group shall make such election to pay in common equity
securities, (C) preferred limited liability membership interests (or equivalent
interests) held by a third party, the proceeds of which are used to fund Content
financing and (D) the redeemable preferred stock described in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended June 30, 2013.

“Debt Guaranty” has the meaning specified in clause (g) of the definition of
“Debt”.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, any Lender that (a) has failed to
(i) fund all or any portion of its Advances within two Business Days of the date
such Advances were required to be funded hereunder unless such Lender notifies
the Designated Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Designated Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Designated Agent or any Issuing Bank in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Designated Agent or the Borrower, to confirm in writing to the Designated
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Designated Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any debtor
relief law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Designated Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower, each Issuing Bank and each Lender.

“Designated Agent” has the meaning set forth in the preamble hereto.

 

-8-



--------------------------------------------------------------------------------

“Designated Agent Parties” has the meaning specified in Section 8.02(d).

“Designated Agent’s Account” means the account as may be notified by the
Designated Agent to the Borrower and the Lenders from time to time.

“Designated Agent’s Office” means the office identified on Schedule II or such
other office as may be notified by the Designated Agent to the Borrower and the
Lenders from time to time.

“Dollar Equivalent” means, (x) with respect to Dollars, the Dollar amount
thereof, and (y) with respect to any currency other than Dollars on any date,
the amount of Dollars which could be purchased with the amount of such currency
involved in such computation at the spot rate at which such currency may be
exchanged into Dollars as set forth on such date on (i) the applicable Reuters
pages, or (ii), if such rate is not set forth on such Reuters pages, on the
applicable Telerate Service pages, or (iii) if such rate does not appear on such
Reuters or Telerate Service pages, at the spot exchange rate therefor as
determined by the Designated Agent, in each case as of 11:00 A.M. (London time,
as applicable, or such other local time as the Designated Agent shall deem
appropriate) on such date of determination thereof.

“Dollars”, “USD” and “US$” means the lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Designated Agent or in the Assumption Agreement
or the Assignment and Assumption pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

“Embargoed Person” has the meaning specified in Section 4.01(m).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-9-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“Euro”, “€” and “EUR” means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the European
Monetary Union legislation.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Designated Agent or in the Assumption Agreement
or the Assignment and Assumption pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent.

“Eurodollar Rate” means, with respect to (A) any Eurodollar Rate Advance in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such currency and
Interest Period and (B) any Eurodollar Rate Advance in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency as of the Specified Time and on the Quotation Day for
such currency and Interest Period; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period, then the Eurodollar Rate for such currency
and Interest Period shall be the Interpolated Rate.

“Eurodollar Rate Advance” means an Advance that bears interest at a rate based
on the Eurodollar Rate.

“Events of Default” has the meaning specified in Section 6.01.

 

-10-



--------------------------------------------------------------------------------

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Executive Order” has the meaning specified in Section 4.01(m).

“Existing Debt” has the meaning specified in Section 5.02(e)(i).

“Existing Liens” has the meaning specified in Section 5.02(a)(i).

“Extension Date” has the meaning specified in Section 2.19(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future United States Treasury Regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Bankruptcy Code” means any proceeding of the type referred to in
Section 6.01(f) or Title 11, U.S. Code, or any similar foreign, federal or state
law for the relief of debtors.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Designated Agent from three Federal funds brokers
of recognized standing selected by it.

“Foreign Assets Control Regulations” has the meaning specified in
Section 4.01(m).

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of any jurisdiction within the United States.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” means all Obligations of the Borrower now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

-11-



--------------------------------------------------------------------------------

“ICC” has the meaning specified in Section 2.03(f).

“Impacted Interest Period” means, with respect to a LIBOR Screen Rate or a Local
Screen Rate, as applicable, an Interest Period which shall not be available at
the applicable time.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 8.16(a).

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Information Memorandum” means the information memorandum dated September 18,
2013 used in connection with the syndication of the Commitments.

“Initial Issuing Banks” has the meaning specified in the preamble.

“Interest Coverage Ratio” shall mean, for any Rolling Period, the ratio of
(a) Consolidated Adjusted Operating Income of the Borrower for such period to
(b) Consolidated Interest Expense of the Borrower for such Rolling Period.

“Interest Period” means with respect to any Eurodollar Rate Advance (a) in a
LIBOR Quoted Currency or CAD, the period commencing on the date of such
Eurodollar Rate Advance and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender, twelve months) thereafter, as the Borrower may elect, and (b) with
respect to any Eurodollar Rate Advance in AUD, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Rate Advance only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Rate Advance that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made or the date of the Conversion of any
Base Rate Advance into such Eurodollar Rate Advance.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Designated Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of paragraph (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the Designated
Agent from such service as the Designated Agent may select.

 

-12-



--------------------------------------------------------------------------------

“Investment” in any Person means any loans or advances to such Person, any
purchase or other acquisition of a business or assets of such Person as a going
concern or of any capital stock or shares, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other similar investment in such Person, including, without
limitation (but without duplication), any arrangement pursuant to which the
investor issues any Debt Guaranty or incurs any Debt of the type referred to in
clause (i) of the definition of Debt in respect of such Person, but excluding
(a) any Negative Pickup Arrangement and (b) advances made to suppliers in
respect of assets purchased or services contracted for in the ordinary course of
business or made to providers, customers or individuals constituting the
“talent” of such Person made in the ordinary course of business, or the
acquisition of receivables owing to any member of the Reporting Group from the
making of advances to, suppliers, producers, customers and individuals
constituting the “talent” of such Person, in each case to the extent that such
advance or acquisition is made (A) in the ordinary course of business of such
Person and is consistent with the commercial practices of such Person prior to
the date hereof or (B) is consistent with commercially reasonable practices at
such time and is payable or dischargeable in accordance with customary terms.

“ISP” has the meaning specified in Section 2.03(f).

“Issuing Bank” means an Initial Issuing Bank, any Lender satisfactory to the
Designated Agent and the Borrower appointed as such, so long as such Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Designated Agent of its Applicable
Lending Office (which information shall be recorded by the Designated Agent in
the Register), for so long as such Initial Issuing Bank or Lender, as the case
may be, shall have a Letter of Credit Commitment.

“JPMCB” has the meaning specified in the preamble.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
for the benefit of the Borrower to be established and maintained by the
Designated Agent, over which the Designated Agent shall have sole dominion and
control, upon terms as may be satisfactory to the Designated Agent.

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Advances made in accordance with Section 2.03 that have not been funded
by the Lenders and, in the case of any Letters of Credit denominated in an
Alternative Currency, shall be the Dollar Equivalent of such amount, determined
as of the third Business Day prior to such date. The L/C Exposure of any Lender
at any time shall be its Pro Rata Share of the total L/C Exposure at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means collectively, the banks, financial institutions and other
institutional lenders listed on Schedule I hereto, each Issuing Bank, each
Assuming Lender that shall become a party hereto as a Lender pursuant to
Section 2.18 or 2.19 and each Eligible Assignee hereto as a Lender pursuant to
Section 8.07.

 

-13-



--------------------------------------------------------------------------------

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
amount set forth opposite the Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or in the applicable notice designating
such Issuing Bank as such.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) US$100,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Letter of Credit Minimum” means (a) in the case of a Letter of Credit
denominated in Dollars, $2,000,000, (b) in the case of a Letter of Credit
denominated in Euro, €2,000,000, (c) in the case of a Letter of Credit
denominated in Sterling, £2,000,000, (d) in the case of a Letter of Credit
denominated in Australian Dollars, AUD$2,000,000 and (f) in the case of a Letter
of Credit denominated in Canadian Dollars, C$2,000,000.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“LIBOR Quoted Currency” means USD, EUR and GBP and each other currency that is
approved by the Lenders as a quoted currency in accordance with the definition
of “Alternative Currency”.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Designated Agent from time to
time in its reasonable discretion; provided, that, if any LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended as a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Loan Document” means this Agreement, the Notes and the other L/C Related
Documents.

“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.

“Local Screen Rates” means the AUD Screen Rate and the CDOR Screen Rate;
provided that, if any Local Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

-14-



--------------------------------------------------------------------------------

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Designated Agent, any Issuing Bank or Lender with respect to Advances
denominated in Dollars and Letters of Credit denominated in Dollars; (b) local
time in London, England, with respect to the time for the receipt and sending of
notices by and to the Designated Agent, any Issuing Bank or any Lender with
respect to Advances and Letters of Credit denominated in Euro, Sterling or
Australian Dollars; (c) local time in London, England, with respect to the
disbursement by or payment to the Designated Agent or any Lender with respect to
Advances denominated in Euro and Sterling and Letters of Credit denominated in
Euro and Sterling; (d) local time in Sydney, Australia, with respect to the
disbursement by or payment to the Designated Agent or any Lender with respect to
Advances denominated in Australian Dollars and Letters of Credit denominated in
Australian Dollars; (e) local time in Toronto, Canada with respect to the
disbursement by or payment to the Designated Agent or any Lender with respect to
Advances denominated in Canadian Dollars and Letters of Credit denominated in
Canadian Dollars; (f) local time in such other jurisdiction as the Designated
Agent may specify with respect to the disbursement by or payment to the
Designated Agent or any Lender with respect to Advances denominated in any other
Alternative Currency and Letters of Credit denominated in any other Alternative
Currency; and (g) in all other circumstances, New York, New York time.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System of the United States of America as from
time to time in effect and all official rulings and interpretations thereunder
or thereof.

“Material Acquisition” means any acquisition of assets or series of related
acquisitions of assets (including by way of merger) which (a) constitutes assets
comprising that portion of the common stock or other equity interests of, or all
or a substantial part of the assets of, any Person which results in such Person
becoming a Consolidated Subsidiary of the Borrower, or a business unit or
division of, any Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash consideration consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash consideration) in
excess of 5% of Consolidated Tangible Assets of the Reporting Group (determined
as of the most current audited financial statements delivered in accordance with
Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Material Adverse Change” means any material adverse change in the business,
operations, financial condition or properties of the Reporting Group taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or properties of the Reporting Group taken as a
whole, (b) the rights and remedies of the Designated Agent or the Lenders, taken
as a whole, under this Agreement or (c) the ability of the Borrower to perform
its payment Obligations under this Agreement.

“Material Disposition” means any sale, lease, assignment, conveyance, transfer
or other disposition (a “Disposition”) of property or series of related
Dispositions of property which yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of 5% of
Consolidated Tangible Assets of the Reporting Group (determined as of the most
current audited financial statements delivered in accordance with
Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Multiemployer Plan” means a multiemployer plan, as defined in Section 4001
(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

-15-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(5) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Negative Pickup Arrangements” means arrangements entered into in the ordinary
course of business for the production and/or acquisition of some or all of the
rights to Content.

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Quoted Currency” means each of AUD and CAD and each other currency that is
approved by the Lenders as a non-quoted currency in accordance with the
definition of “Alternative Currency”.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“Obligation” means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, fixed, contingent or otherwise, whether or not such claim is discharged,
stayed or otherwise affected by any proceeding of the type referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under this Agreement include the obligation to
pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and all other amounts payable by any Loan Party under
this Agreement.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a former or present connection between such recipient and the
jurisdiction imposing the Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” has the meaning specified in Section 2.14(b).

 

-16-



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 8.07(d).

“Participant Register” has the meaning specified in Section 8.07(d).

“PATRIOT Act” has the meaning specified in Section 8.14.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Holders” means (x) K. Rupert Murdoch, his wife, parent or more remote
forebear, child or more remote issue, or brother or sister or child or more
remote issue of a brother or sister or any trusts established for the benefit of
one or more of the foregoing; or (y) any Person directly or indirectly
controlled by one or more of the members of the Murdoch Family described in
clause (x) above.

“Permitted Liens” means any of the following: (a) any Lien that arises in favor
of an unpaid seller in respect of goods, plant or equipment sold and delivered
to any member of the Reporting Group in the ordinary course of its business
until payment of the purchase price for such goods or plant or equipment or any
other goods, plant or equipment previously sold and delivered by that seller
(except to the extent that such Lien secures Debt or arises otherwise than due
to deferment of payment of purchase price); (b) Liens arising by operation of
law and in the ordinary course of business, including Liens for Taxes that are
either (i) not yet overdue or (ii) being contested in good faith and by
appropriate proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP; (c) any Lien or pledge created or subsisting
in the ordinary course of business over documents of title, insurance policies
or sale contracts in relation to commercial goods to secure the purchase price
thereof; (d) any Lien with respect to documents of title to any asset or over
cash paid to purchase such asset, to the extent arising from the delivery
thereof to any financial institution or firm of lawyers or title company to be
held in escrow pursuant to any agreement or arrangement for the purchase or sale
of such asset, provided that (i) such agreement or arrangement is not in respect
of Debt described in clause (a) or (c) of the definition of Debt of any member
of the Reporting Group, (ii) such documents of title are held in escrow only
pending the satisfaction of conditions precedent to the purchase or sale of such
asset and (iii) such agreement or arrangement and the related purchase or sale
are not otherwise prohibited under this Agreement; (e) pledges or deposits in
connection with worker’s compensation, unemployment insurance and other social
security legislation, (f) Liens to secure performance bonds incurred in the
ordinary course of business; (g) any Lien with respect to any asset (including,
without limitation, securities, documents of title and source codes), to the
extent arising from the delivery of such asset to any financial institution,
firm of lawyers, title company or other entity that holds assets in escrow or
custody, to be held in escrow pursuant to any agreement or arrangement granted
in the ordinary course of business; (h) statutory Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other like Liens
arising in the ordinary course of business and with respect to amounts not yet
delinquent or being contested in good faith by appropriate proceedings, if a
reserve or other appropriate provision has been made; (i) easements, rights of
way and other encumbrances on title to real property that do not materially
adversely affect the use of such property for its present purposes, (j) any
banker’s right of set off or combination of accounts conferred in the ordinary
course of banking arrangements, (k) Liens consisting of pledges or deposits of
cash or securities made to secure the performance of bids, trade contracts
(other than for borrowed money), leases or subleases, statutory obligations,
utilities, surety and appeal bonds and other obligations of a like nature
incurred in the ordinary course of business and (l) Liens consisting of pledges
or deposits of cash or securities made to secure swaps and other derivatives
entered into by the Borrower or its Subsidiaries to hedge against risk arising
in the ordinary course of business in connection with transactions not
prohibited under this Agreement (and not entered into for speculative purposes);
provided that, in the case of clause (a) and (c) of this definition, there is no
default in the underlying obligation secured by such encumbrance or such
obligation is being contested in good faith and by appropriate proceedings.

 

-17-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning set forth in Section 8.02(d).

“Preferred Stock” means, with respect to any corporation, capital stock or
shares issued by such corporation that is entitled to a preference or priority
over any other capital stock or shares issued by such corporation upon any
distribution of such corporation’s assets, whether by dividend or upon
liquidation.

“Primary Currency” has the meaning specified in Section 8.13(b).

“Pro Rata Share” means, with respect to any Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment; provided that in the case of Section 2.20 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Credit Commitments (disregarding any Defaulting Lender’s Revolving Credit
Commitment) represented by such Lender’s Revolving Credit Commitment. If the
Revolving Credit Commitments have terminated or expired, the Pro Rata Shares
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Programming Liabilities” means all Obligations incurred in the ordinary course
of business to finance, produce, distribute, acquire, market, license,
syndicate, publish, transmit or otherwise exploit Content, other than any such
Obligations for Debt described in clause (a) of the definition of Debt and Debt
Guaranties of such Debt.

“Quotation Day” means, with respect to any Eurodollar Rate Advance for any
Interest Period, (i) if the currency is GBP, AUD or CAD, the first day of such
Interest Period, (ii) if the currency is EUR, two TARGET Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period the Business Day (unless, in
each case, market practice differs in the relevant market where the Eurodollar
Rate for such currency (other than Dollars) is to be determined, in which case
the Quotation Day will be determined by the Designated Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days).

“Redeemable” means, with respect to any capital stock or shares, any such
capital stock or shares that (a) the issuer has undertaken to redeem at a fixed
or determinable date or dates, whether by operation of a sinking fund or
otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder, provided that no
such capital stock or shares shall be considered to be Redeemable, solely
pursuant to clause (a) or (b) hereof if the issuer’s undertaking to redeem any
such capital stock or shares may be satisfied in full, at its option, by the
delivery to the holders thereof of ordinary shares of the Borrower.

“Register” has the meaning specified in Section 8.07(c).

 

-18-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reporting Group” means the Borrower and its Subsidiaries.

“Required Lenders” means at any time, after giving effect to Section 2.20(b),
Lenders owed at least a majority in interest of the then aggregate unpaid
principal amount of the Advances owing to Lenders, or, if no such principal
amount is then outstanding, Lenders having at least a majority in interest of
the Revolving Credit Commitments.

“Resigning Issuing Bank” has the meaning specified in Section 2.03(g).

“Responsible Officer” means any of the following Persons: the chief financial
officer, chief executive officer, deputy chief financial officer, general
counsel, the treasurer or assistant treasurer, or any other executive officer of
the Borrower in respect of this Agreement.

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Designated Agent
pursuant to Section 8.07(c), as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18. The aggregate amount of the
Revolving Credit Commitments on the Effective Date is $650,000,000.

“Rolling Period” means, for any fiscal quarter, such fiscal quarter and the
preceding three fiscal quarters. Any reference in Section 5.03 of this Agreement
to a Rolling Period ending on any specified date shall be construed as a
reference to the Rolling Period ending closest in time to such date.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

“SEC” means the Securities and Exchange Commission.

 

-19-



--------------------------------------------------------------------------------

“SEC Filings” means the Borrower’s Annual Report on Form 10-K for the fiscal
year ended June 30, 2013, or any publicly available press releases of the
Borrower or filings by the Borrower with the SEC prior to the Effective Date.

“Senior Debt” means all Debt of the Reporting Group that does not provide by its
terms that it is subordinate in right of payment to the Obligations of the Loan
Parties under this Agreement.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, dated June 28, 2013, between News Corporation (now known as
Twenty-First Century Fox, Inc.) and the Borrower.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” under Rule 1-02(w) of Regulation S-X.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Special Purpose Vehicle” means a Person that is, or was, established: (a) with
a separate legal identity and limited liability; (b) as a member of the
Reporting Group; and (c) for the sole purpose of a single transaction, or series
of related transactions, and that has no assets and liabilities other than those
directly acquired or incurred in connection with such transaction(s).

“Specified Debt” means any indebtedness for borrowed money of any member of the
Reporting Group in excess of $100,000,000 in the aggregate (but excluding
ordinary course cash management obligations and indebtedness of any member of
the Reporting Group to any other member of the Reporting Group).

“Specified Time” means (i) in relation to an Advance in AUD, as of 11:00 a.m.,
Sydney, Australia time; (ii) in relation to an Advance in CAD, as of 11:00 a.m.
Toronto, Ontario time; and (iii) in relation to an Advance in a LIBOR Quoted
Currency, as of 11:00 a.m., London time.

“Sterling”, “GBP” and “£” means the lawful currency of the United Kingdom.

“Subject Affiliate” has the meaning specified in Section 5.01(h).

“Subsidiary” of any Person means (a) any corporation, partnership, joint
venture, trust or estate of which (or in which) more than 50% of the issued and
outstanding capital stock, voting shares or ordinary shares having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) in relation to any Person that is, or becomes, subject to the
Australian Corporations Law, (i) a “subsidiary” of such Person as defined in and
for the purposes of the Australian Corporations Law, (ii) if such Person has
appointed or is in a position to appoint one or more directors of another
corporation and that director or those directors are in a position to cast, or
control the casting of, more than one-half of the maximum number of votes that
might be cast at a meeting of directors of that other corporation, such other
corporation, and (iii) where the expression is used in this Agreement in
connection with the content or preparation of consolidated financial statements
(as defined in the Australian Corporations Law), any “Entity” (as defined in
Section 64A

 

-20-



--------------------------------------------------------------------------------

of the Australian Corporations Law) that such Person is taken to control (as
defined in Section 50AA of the Australian Corporations Law) and (c) in the case
of a Person that is an English company, any other Person that is a “subsidiary”
of such Person as defined pursuant to Section 736 of the English Companies Act
1985.

“Subsidiary Guarantor” has the meaning specified in Section 5.01(j).

“Subsidiary Guaranty” has the meaning specified in Section 5.01(j).

“Tangible Assets” of any Person is defined as, as of any date, the amount of
total assets of such Person and its Subsidiaries on a Consolidated basis at such
date less goodwill, trade names, patents, unamortized debt discount expense and
other like intangibles, all determined in accordance with GAAP.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Designated
Agent to be a suitable replacement) for the settlement of payments in euro.

“Tax” or “Taxes” has the meaning specified in Section 2.14(a).

“Tax Sharing Indemnification Agreement” means the Tax Sharing and
Indemnification Agreement, dated June 28, 2013, between News Corporation (now
known as Twenty-First Century Fox, Inc.) and the Borrower.

“Termination Date” means the earlier of (a) the five year anniversary of the
Effective Date, subject to the extension thereof pursuant to Section 2.19 and
(b) the date of termination in whole of the Commitments pursuant to Section 2.05
or 6.01; provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement.

“Trading With the Enemy Act” has the meaning specified in Section 4.01(m).

“Type” has the meaning specified in the definition of “Advance”.

“UCP” has the meaning specified in Section 2.03(f).

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
such Issuing Bank’s Letter of Credit Commitment minus the aggregate Available
Amount of all Letters of Credit issued by such Issuing Bank.

“United States” has the meaning specified in Section 2.14(d).

“United States person” has the meaning specified in Section 2.14(d).

 

-21-



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
Dollar Equivalent of the aggregate principal amount of all outstanding Advances
made by such Lender (in its capacity as a Lender), plus (ii) such Lender’s Pro
Rata Share of the L/C Exposure at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States (such applicable accounting principles, “GAAP”)
consistent with such principles in effect as of the Effective Date. In the event
of any Accounting Change (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then upon the written request of the Borrower or the
Required Lenders, the Borrower, the Designated Agent and the Lenders shall enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to equitably reflect such Accounting Change with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not occurred;
provided that the provisions of this Agreement shall not give effect to such
amendment until the effective date of such amendment. “Accounting Change” shall
mean any change in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants.

SECTION 1.04. Currency Equivalents Generally.

(a) The Designated Agent shall determine the Dollar Equivalent of any
Alternative Currency Letter of Credit as of each date (with such date to be
reasonably determined by the Designated Agent) that is on or about the date of
each request for the issuance, amendment, renewal or extension of such
Alternative Currency Letter of Credit, and each such amount shall be the Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this Section 1.04(a).

(b) The Designated Agent shall determine the Dollar Equivalent of any Borrowing
denominated in any Alternative Currency as of each date that is two Business
Days prior to such Borrowing, and each such amount shall be the Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this Section 1.04(b).

(c) The Dollar Equivalent of any Advances made in accordance with Section 2.03
by any Issuing Bank in any Alternative Currency and not reimbursed by the
Borrower shall be determined as set forth in Section 2.03(c).

(d) The Designated Agent shall notify the Borrower, the applicable Lenders and
the applicable Issuing Bank of each calculation of the Dollar Equivalent of each
Alternative Currency Letter of Credit, Alternative Currency Borrowing and
Alternative Currency Advance made in accordance with Section 2.03.

 

-22-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 5.02(a) and 5.02(e) with respect to any amount of Debt or Investment in
a currency other than Dollars, no Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Lien is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.04 shall otherwise apply to such Section.

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit.

(a) Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances in Dollars or any Alternative Currency
to the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
not to exceed at any time such Lender’s Unused Commitment. Each Borrowing shall
be in an aggregate amount of the Borrowing Minimum or an integral multiple of
the Borrowing Multiple in excess thereof and shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”
and, collectively, “Letters of Credit”) in Dollars or any Alternative Currency
for the account of the Borrower and its Subsidiaries from time to time on any
Business Day during the period from the Effective Date until 30 days before the
final Termination Date in an aggregate Available Amount (based on the Dollar
Equivalent thereof) (i) not exceeding at any time (x) for all Letters of Credit,
the Letter of Credit Facility at such time and (y) for all Letters of Credit
issued by each Issuing Bank, such Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed an amount equal
to the aggregate Unused Commitments of the Lenders at such time. Each Letter of
Credit shall be in an amount of the Letter of Credit Minimum or more. The
Borrower shall be liable for all Obligations with respect to any Letter of
Credit issued for the account of any of its Subsidiaries. No Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than the earlier of (x) the date that is
one year after the date of issuance thereof, but may by its terms be renewable
annually upon notice (a “Notice of Renewal”) given to the Issuing Bank that
issued such Letter of Credit and the Designated Agent on or prior to any date
for notice of renewal set forth in such Letter of Credit but in any event at
least three Business Days prior to the date of the proposed renewal of such
Letter of Credit and upon fulfillment of the applicable conditions set forth in
Article III unless such Issuing Bank has notified the Borrower (with a copy to
the Designated Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least 30 Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a “Notice of Termination”) and (y) 5 Business Days prior to the final
Termination Date; provided that no Letter of Credit may expire after the
Termination Date of any Non-Consenting Lender if, after giving effect to such
issuance, the aggregate Revolving Credit Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date; provided further, that the terms of each Letter of
Credit that is automatically renewable annually shall (1) require the Issuing
Bank that issued such Letter of Credit to give the beneficiary named in such
Letter of Credit notice of any Notice of Termination and (2) permit such
beneficiary, upon receipt of such notice, to draw under such Letter of Credit
prior to the date such Letter of Credit

 

-23-



--------------------------------------------------------------------------------

otherwise would have been automatically renewed. If either a Notice of Renewal
is not given by the Borrower or a Notice of Termination is given by the relevant
Issuing Bank pursuant to the immediately preceding sentence, such Letter of
Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that even in the absence of receipt of
a Notice of Renewal the relevant Issuing Bank may in its discretion, unless
instructed to the contrary by the Designated Agent or the Borrower, deem that a
Notice of Renewal had been timely delivered and in such case, a Notice of
Renewal shall be deemed to have been so delivered for all purposes under this
Agreement. Within the limits referred to above, the Borrower may request the
issuance of Letters of Credit under this Section 2.01(b), repay any Advances
resulting from drawings thereunder pursuant to Section 2.03(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b).

SECTION 2.02. Making the Advances.

(a) Each Borrowing shall be made on notice, given not later than (x) 11:00 A.M.
New York City time (or with respect to Borrowings denominated in Euro, Sterling
or Australian Dollars, 9:00 A.M. London time) on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Designated Agent, which shall give to each
Lender prompt notice thereof by telecopier. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type and currency of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 1:00 P.M. (Local Time)
on the date of such Borrowing make available for the account of its Applicable
Lending Office to the Designated Agent at the Designated Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Designated Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Designated Agent will make such funds
available to the Borrower at the Designated Agent’s address referred to in
Section 8.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the Dollar
Equivalent amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than 15 separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d) Unless the Designated Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Designated Agent such Lender’s ratable portion of such Borrowing, the Designated
Agent may assume that such Lender has made such portion available to the
Designated Agent on the date of such Borrowing in accordance with

 

-24-



--------------------------------------------------------------------------------

subsection (a) of this Section 2.02 and the Designated Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Designated Agent, such Lender and the
Borrower severally agree to repay to the Designated Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Designated Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Advances comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate or, in the case of Advances
denominated in Alternative Currencies, other rates determined by the Designated
Agent in accordance with rules governing interbank lending. If such Lender shall
repay to the Designated Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s Advance as part of such Borrowing for purposes of
this Agreement (and any interest paid by such Lender shall be paid to the
Borrower for any period where the Borrower has made payments under this
subsection).

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(f) Subject to Section 2.08, (i) each Borrowing denominated in Sterling, Euros
or Australian Dollars shall be comprised entirely of Eurodollar Rate Advances
and (ii) each Borrowing denominated in Dollars or Canadian Dollars shall be
comprised entirely of Base Rate or Eurodollar Rate Advances as the Borrower may
request in accordance herewith. Each Lender at its option may make any Advance
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Advance; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance in accordance with the terms of
this Agreement.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit.

(a) Request for Issuance. (i) Subject to clause (ii) below, each Letter of
Credit shall be issued upon notice, given not later than 1:00 P.M. (Local Time)
on the fifth Business Day prior to the date of the proposed issuance of such
Letter of Credit (or on such shorter notice as the applicable Issuing Bank may
agree), by the Borrower to any Issuing Bank, and such Issuing Bank shall give
the Designated Agent, prompt notice thereof by telecopier. Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telephone,
confirmed immediately in writing, or telecopier, specifying therein the
requested (A) date of such issuance (which shall be a Business Day), (B) the
amount and currency of such Letter of Credit, (C) expiration date of such Letter
of Credit, (D) name and address of the beneficiary of such Letter of Credit and
(E) form of such Letter of Credit, and shall be accompanied by such customary
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower requesting such issuance for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is reasonably acceptable to such Issuing Bank,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the Borrower (or its
applicable Subsidiary) requesting such issuance at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(ii) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

 

-25-



--------------------------------------------------------------------------------

(A) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it; or

(B) the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally and to customers of
the Issuing Bank generally; provided that, in the event the Issuing Bank can no
longer issue any Letter of Credit, the Issuing Bank shall endeavor to provide
sufficient notice thereof to the Borrower.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Designated Agent, for the account of such Issuing Bank,
such Lender’s Pro Rata Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower within one
Business Day after the Borrower’s receipt of notice thereof, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Pro Rata Share of the Available Amount of such Letter of Credit at each time
such Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 2.19 or Section 8.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the relevant
Issuing Bank shall notify promptly the Borrower and the Designated Agent
thereof. On the Business Day immediately following the Business Day on which the
Borrower shall have received notice of any payment by an Issuing Bank under a
Letter of Credit (such date of payment, an “Honor Date”), the Borrower shall
reimburse such Issuing Bank through the Designated Agent in the same currency as
such drawing in an amount equal to such drawing. If the Borrower fails to so
reimburse such Issuing Bank on the Honor Date (or if any such reimbursement
payment is required to be refunded to the Borrower for any reason), then the
payment by such Issuing Bank of such drawing shall constitute for all purposes
of this Agreement the making by such Issuing Bank of an Advance, which, in the
case of a Letter of Credit denominated in Dollars, shall be a Base Rate Advance
denominated in such currency, in the amount of such drawing or, in the case of a
Letter of Credit denominated in any Alternative Currency, shall be a Base Rate
Advance in Dollars in the amount of the Dollar Equivalent of such drawing as of
such date, provided that the Borrower shall indemnify

 

-26-



--------------------------------------------------------------------------------

the Designated Agent and the Lenders for any currency exchange losses sustained
as a result of the Borrower’s repayment in Dollars of any Letter of Credit
denominated in any Alternative Currency. Each Issuing Bank shall give prompt
notice (and such Issuing Bank will use its commercially reasonable efforts to
deliver such notice within one Business Day) of each drawing under any Letter of
Credit issued by it to the Borrower and the Designated Agent. Upon written
demand by such Issuing Bank, with a copy of such demand to the Designated Agent,
each Lender shall pay to the Designated Agent such Lender’s Pro Rata Share of
such outstanding Advance, by making available for the account of its Applicable
Lending Office to the Designated Agent for the account of such Issuing Bank, by
deposit to the Designated Agent’s Account, in same day funds in the applicable
currency, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Promptly after receipt thereof, the
Designated Agent shall transfer such funds to such Issuing Bank. Each Lender
agrees to fund its Pro Rata Share of an outstanding Advance on (i) the Business
Day on which demand therefor is made by such Issuing Bank, provided, that notice
of such demand is given not later than 11:00 A.M. (New York City time) on such
Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If and to the extent that any
Lender shall not have so made the amount of such Advance available to the
Designated Agent, such Lender agrees to pay to the Designated Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by any such Issuing Bank until the date such amount is paid to the
Designated Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Designated
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute an Advance made in
the applicable currency by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day. For the
avoidance of doubt, if any drawing occurs under a Letter of Credit and such
drawing is not reimbursed on the same day, such drawing shall, without
duplication, accrue interest at the rate applicable to Base Rate Advances based
on the Dollar Equivalent amount of such drawing.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Designated Agent and each Lender on the first Business Day of each month a
written report summarizing issuance and expiration dates of Letters of Credit
during the preceding month and drawings during such month under all Letters of
Credit and (ii) to the Designated Agent and each Lender on the first Business
Day of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit.

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

(f) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Borrower when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice, Inc. (or such later
version thereof as may be in effect at the time of issuance) (the “ISP”) shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance) (the “UCP”) shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where

 

-27-



--------------------------------------------------------------------------------

such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade – International Financial Services Association (“BAFT-IFSA”),
or the Institute of International Banking Law & Practice, to the extent that the
relevant Letter of Credit chooses such law or practice.

(g) Resignation. Notwithstanding anything to the contrary contained herein, any
Issuing Bank may, with the consent of the Borrower and the Designated Agent (in
each case, such consent not to be unreasonably withheld or delayed), resign
(such Issuing Bank, the “Resigning Issuing Bank”) as an Issuing Bank, with
respect to its Unissued Letter of Credit Commitment and be replaced with one or
more substitute Issuing Banks from among the Lenders who agree to assume such
role, with the consent of the Borrower and the Designated Agent (in each case,
such consent not to be unreasonably withheld or delayed); provided that after
giving effect to any such assignment at no time shall (x) the Letter of Credit
Commitment of any Issuing Bank, including any substitute Issuing Bank, exceed
its Revolving Credit Commitment and (y) the sum of the L/C Exposure of all
Issuing Banks exceed the sum of (A) the aggregate amount of the Letter of Credit
Commitment of all Issuing Banks less (B) the aggregate amount of the Unissued
Letter of Credit Commitment of all Issuing Banks. The Borrower or the Resigning
Issuing Bank with the consent of the Borrower and the Designated Agent (in each
case, consent not to be unreasonably withheld or delayed) shall be entitled to
appoint from among the Lenders who agree to assume such role a successor Issuing
Bank hereunder and it shall notify the Designated Agent, who will notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the Resigning Issuing Bank pursuant to Section 2.04.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the Resigning Issuing
Bank under this Agreement with respect to Unissued Letter of Credit Commitment
being assigned and the Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Initial Issuing Bank hereunder, the Resigning Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

SECTION 2.04. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Designated Agent for the
account of each Lender a commitment fee in Dollars at the per annum rate set
forth in the definition of Applicable Margin on the actual daily amount of such
Lender’s Unused Commitment. The commitment fee shall accrue at all times from
the Effective Date until the Termination Date, payable in arrears quarterly on
the last day of each March, June, September and December, commencing
December 31, 2013, and on the Termination Date; provided that no Defaulting
Lender shall be entitled to receive any commitment fee in respect of its
Revolving Credit Commitment for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b) Letter of Credit Fees. (i) The Borrower shall pay to the Designated Agent
for the account of each Lender a commission in Dollars on such Lender’s Pro Rata
Share of the average daily aggregate Available Amount of all Letters of Credit
outstanding (and not cash-collateralized) from time to time at a rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing December 31, 2013, and on the Termination
Date, and after the Termination Date payable upon demand; provided that the
Applicable Margin shall increase by 2% upon the occurrence and during the
continuation of an Event of Default if the Borrower is required to pay default
interest on the principal of all Advances pursuant to Section 2.07(b).

 

-28-



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to each Issuing Bank for its own account such
reasonable fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.

(c) Designated Agent’s Fees, The Borrower shall pay to the Designated Agent for
its own account such fees as have been agreed between the Borrower and the
Designated Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the
Designated Agent, to terminate in whole or permanently reduce ratably in part
the Unused Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of the Borrowing Minimum or an integral
multiple of Borrowing Multiple in excess thereof.

SECTION 2.06. Repayment of Advances.

(a) Advances. The Borrower shall repay to the Designated Agent for the ratable
account of each Lender on the Termination Date applicable to such Lender the
aggregate principal amount of the outstanding Advances made by such Lender in
the currencies in which such Advances are denominated.

(b) Letter of Credit Reimbursements. The obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, relating to any Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Lender of
any draft or the reimbursement by the Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Designated Agent, any Lender or
any other Person, whether in connection with the transactions contemplated by
the L/C Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

-29-



--------------------------------------------------------------------------------

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply (but materially complies)
with the terms of such Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

No Issuing Bank shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

SECTION 2.07. Interest on Advances.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full in the currency in which such
Advance is denominated, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period

 

-30-



--------------------------------------------------------------------------------

and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurodollar Rate Advance shall
be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a) or (f), the Borrower shall pay interest
(“Default Interest”) on (i) the unpaid (and, in the case of an Event of Default
under 6.01(a), overdue) principal amount of each Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances denominated in Dollars pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Designated Agent.

SECTION 2.08. Interest Rate Determination.

(a) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Designated Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Eurodollar Rate Loans with an Interest Period of one month.

(b) Upon the occurrence and during the continuance of any Event of Default,
(x) in the case of Advances denominated in Dollars or Canadian Dollars, (i) each
Eurodollar Rate Advance will, at the option of the Required Lenders, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance denominated in the same currency and (ii) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended and (y) no outstanding Advances denominated in any other Alternative
Currency may be continued for an Interest Period of more than one month’s
duration.

(c) If prior to the commencement of any Interest Period for a Eurodollar Rate
Advance:

(i) the Designated Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate for an Advance in the applicable currency
or for such Interest Period; or

(ii) the Designated Agent is advised by the Required Lenders that the Eurodollar
Rate for an Advance in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Advances included in such Borrowing for such Interest
Period,

then the Designated Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Designated Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Lender
obligation to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances in the applicable currency or for the applicable
Interest Period, as the case may be, shall be suspended, (B) if such Borrowing

 

-31-



--------------------------------------------------------------------------------

is requested in USD or CAD, such Borrowing shall be made as an Base Rate Advance
and (C) if such Borrowing is requested in any other Alternative Currency, then
the Eurodollar Rate for such Eurodollar Rate Advance shall be at the COF Rate;
provided that (x) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by the Borrower for Eurodollar Rate Advances may
be made to Lenders that are not affected thereby and (y) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type denominated in the same currency; provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only with respect
to Advances denominated in Dollars or Canadian Dollars and on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and no Conversion of any Advances
shall result in more separate Borrowings than permitted under Section 2.02(b).
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances.

(a) Optional. The Borrower may, upon notice at least three Business Days’ prior
to the date of such prepayment, in the case of Eurodollar Rate Advances (or, in
the case of an Eurodollar Rate Advance denominated in Euro, Sterling or
Australian Dollar, not later than 9:00 a.m., London time, three Business Days
prior to the date of such prepayment), and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Designated Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of the
Borrowing Minimum or an integral multiple of the Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(d).

(b) Mandatory Prepayments. (i) If at any time, the sum of (A) the Dollar
Equivalent of the aggregate principal amount of all outstanding Advances plus
(B) the Dollar Equivalent of the aggregate Available Amount of all Letters of
Credit then outstanding exceeds 103% of the aggregate Revolving Credit
Commitments of the Lenders for each of the three consecutive Business Days prior
to such date, the Borrower shall, within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Advances owing by the
Borrower and/or deposit cash in an L/C Cash Collateral Account with respect to
Letters of Credit then outstanding in an aggregate amount sufficient to reduce
such sum after such payment to an amount not to exceed 100% of the aggregate
Revolving Credit Commitments of the Lenders.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or

 

-32-



--------------------------------------------------------------------------------

at its maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(d). The
Designated Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders.

(c) Letters of Credit. The Borrower shall, on the day that is five (5) Business
Days prior to the final Termination Date, pay to the Designated Agent for
deposit in the L/C Cash Collateral Account (a) an amount in each Alternative
Currency sufficient to cause the amount of such Alternative Currency on deposit
in the L/C Cash Collateral Account to equal 100% of the aggregate Available
Amount of all Letters of Credit then outstanding denominated in such Alternative
Currency and (b) an amount in Dollars sufficient to cause the amount of Dollars
on deposit in the L/C Cash Collateral Account to equal 100% of the aggregate
Available Amount of all Letters of Credit then outstanding denominated in
Dollars; provided that nothing herein shall be deemed to amend or modify any
provision of Section 2.01(b). Upon the drawing of any such Letter of Credit, to
the extent funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of Credit.
After any such Letter of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrower thereunder shall have been paid in full,
the equivalent amount deposited in such L/C Cash Collateral Account in respect
of such Letter of Credit shall be promptly returned to the Borrower.

SECTION 2.11. Increased Costs.

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law, rule, regulation or treaty or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.11
any such increased costs resulting from (i) Taxes or Other Taxes indemnifiable
under Section 2.14 and (ii) any Excluded Taxes), then the Borrower shall from
time to time, upon demand by such Lender (with a copy of such demand to the
Designated Agent), pay to the Designated Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, however, that (1) before making any such demand, each Lender agrees to
use reasonable efforts (consistent with its legal and regulatory restrictions)
to designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender and (ii) such Lender shall, in making demand
under this Section, certify that such Lender is treating substantially all
similarly situated borrowers under comparable provisions of similar credit
agreements in a manner that is consistent with the treatment afforded the
Borrower hereunder. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Designated Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law, rule, regulation or
treaty or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon, or any liquidity may be affected by the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then, upon demand by such Lender (with a copy of such demand to the
Designated Agent), the Borrower shall pay to the Designated Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such

 

-33-



--------------------------------------------------------------------------------

Lender reasonably determines such increase in capital to be allocable to the
existence of such Lender’s commitment to lend hereunder; provided, however, that
before making any such demand, each Lender shall, in making demand under this
Section, certify that such Lender is treating substantially all similarly
situated borrowers under comparable provisions of similar credit agreements in a
manner that is consistent with the treatment afforded the Borrower hereunder. A
certificate as to such amounts submitted to the Borrower and the Designated
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof. Any Lender making a claim for compensation under
this Section 2.11 may be required to assign all of its rights and obligations
hereunder upon a request by the Borrower in accordance with Section 2.21.

(d) For the avoidance of doubt, this Section 2.11 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, in each
case, regardless of the date adopted, issued, promulgated or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law, rule, regulation or treaty makes
it unlawful, or any central bank or other Governmental Authority asserts that it
is unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) in the case of Advances denominated in
Dollars or Canadian Dollars (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance denominated in the same
currency, and (b) the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (ii) in the case of
Advances denominated in any other Alternative Currency, such Advance shall be
immediately converted to a Base Rate Advance denominated in Dollars at the
Dollar Equivalent; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. Any Lender that is prohibited from performing its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances may be required to assign all of its rights and obligations hereunder
upon a request by the Borrower in accordance with Section 2.21.

 

-34-



--------------------------------------------------------------------------------

SECTION 2.13. Payments and Computations.

(a) The Borrower shall make each payment hereunder, irrespective of any right of
counterclaim or setoff, not later than 11:00 A.M. (Local Time) on the day when
due (or in the case of Australian Dollars, 9:00 a.m. Local Time) to the
Designated Agent at the Designated Agent’s Account in same day funds. All
payments under each Loan Document of principal or interest in respect of any
Advance (or of any breakage indemnity in respect of any Advance) shall be made
in the currency of such Advance, and, except as otherwise expressly set forth in
any Loan Document, all other payments under each Loan Document shall be made in
Dollars. The Designated Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest, fees or commissions
ratably (other than amounts payable pursuant to Section 2.11, 2.14 or 8.04(d))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon any Assuming
Lender becoming a Lender hereunder as a result of a Commitment Increase pursuant
to Section 2.18 or an extension of the Termination Date pursuant to
Section 2.19, and upon the Designated Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Designated Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Assumption, the Designated Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) All interest hereunder shall be computed on the basis of a year of 360 days
and actual days elapsed, except that (i) (A) interest computed by reference to
the Base Rate at times when the Base Rate is based on JPMCB’s prime rate and
(B) interest computed by reference to the AUD Bank Bill Reference Rate and the
CDOR Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and (ii) interest in respect of Borrowings in GBP shall be computed
on the basis of 365 days, and in each case of the foregoing clauses (i) and
(ii) shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, or Eurodollar Rate
shall be determined by the Designated Agent, and such determination shall be
conclusive absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent the Borrower shall not have so made such
payment in full to the Designated Agent, each Lender shall repay to the
Designated Agent forthwith on demand such amount distributed to

 

-35-



--------------------------------------------------------------------------------

such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Designated Agent, (i) if such payment is denominated in Dollars,
at the Federal Funds Rate and (ii) if such payment is denominated in an
Alternative Currency, the rate reasonably determined by the Designated Agent to
be the cost to it of funding such amount, it being understood that nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Credit Commitment or to prejudice any rights which the Designated
Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

SECTION 2.14. Taxes.

(a) Any and all payments by the Borrower to or for the account of any Lender or
the Designated Agent hereunder or under the Notes or any other documents to be
delivered hereunder shall be made, in accordance with Section 2.13 or the
applicable provisions of such other documents, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including back-up withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties with respect thereto
(“Taxes”), unless otherwise required by applicable law. “Excluded Taxes” means
in the case of each Lender and the Designated Agent (i) Taxes imposed on or
measured by its net income (however denominated), franchise taxes imposed on it
in lieu of net income taxes and branch profits taxes, in each case, (A) by the
jurisdiction under the laws of which such Lender or the Designated Agent (as the
case may be) is organized or has its principal office or Applicable Lending
Office or any political subdivision thereof or (B) that are Other Connection
Taxes; (ii) in the case of a Lender, any United States federal withholding taxes
imposed on interest payable to or for the account of such Lender pursuant to law
in effect on the date on which such Lender became a Lender hereunder or changes
its lending office (except to the extent such Taxes were not considered Excluded
Taxes with respect to such Lender’s immediate assignor or immediately before
such Lender changed its lending office); (iii) Taxes attributable to the
recipient’s failure to comply with Section 2.14(e); and (iv) any United States
federal withholding tax imposed under FATCA in respect of payments hereunder or
under the Notes. If the Borrower or any other applicable withholding agent shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender or the Designated Agent, (i) to the extent the Tax is
not an Excluded Tax, the sum payable shall be increased by the Borrower as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Designated Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions or withholdings and (iii) the
applicable withholding agent shall pay the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with applicable
law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder other than any
Taxes or other amounts imposed with respect to an assignment (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Designated Agent for and
hold it harmless against the full amount of Taxes (other than Excluded Taxes) or
Other Taxes (including, without limitation, Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.14) imposed
on or paid by such Lender or the Designated Agent (as the case may be) as a
result of payments hereunder and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Designated Agent
(as the case may be) provides to the Borrower a certificate as to the amount of
such payment or liability.

 

-36-



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes by the Borrower, the
Borrower shall furnish to the Designated Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Designated Agent. In
the case of any payment hereunder or under the Notes or any other documents to
be delivered hereunder by or on behalf of the Borrower through an account or
branch outside the United States or by or on behalf of the Borrower by a payor
that is not a United States person, if the Borrower determines that no Taxes are
payable in respect thereof, the Borrower shall furnish, or shall cause such
payor to furnish, to the Designated Agent, at such address, an opinion of
counsel acceptable to the Designated Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Designated Agent and the
Borrower with two original Internal Revenue Service Forms W-8BEN, W-8IMY or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States federal withholding tax on payments pursuant
to this Agreement or the Notes. Any Lender claiming the benefits of the
exemption of the portfolio interest under Section 871(h) or 881(c) of the
Internal Revenue Code shall provide each of the Designated Agent and the
Borrower, in addition to the Forms W-8BEN provided pursuant to the preceding
sentence, a certificate, substantially in the form of Exhibit D establishing the
Lender’s entitlement to the exemption. If the form provided by a Lender at the
time such Lender first becomes a party to this Agreement indicates a United
States federal withholding tax rate on interest payments in excess of zero, the
United States federal withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate shall be considered excluded from Taxes; provided, however, that, if at the
date of the Assumption Agreement or the Assignment and Assumption pursuant to
which a Lender assignee becomes a party to this Agreement, the Lender assignor
was entitled to payments under subsection (a) in respect of United States
federal withholding tax with respect to interest paid at such date, then, to
such extent, the term Taxes shall include (in addition to withholding taxes that
may be imposed in the future or other amounts otherwise includable in Taxes)
United States federal withholding tax, if any, applicable with respect to the
Lender assignee on such date.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Designated Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Designated Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Designated Agent as may be necessary for the Borrower and
the Designated Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

-37-



--------------------------------------------------------------------------------

(iii) Each Lender that is a United States Person, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assumption Agreement or the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Designated Agent and the Borrower with two original Internal Revenue
Service Forms W-9, or any successor or other form prescribed by the Internal
Revenue Service, certifying that such Lender is exempt from United States
federal backup withholding tax.

(iv) Each Lender agrees that if any form or certification previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Designated Agent
in writing of its legal inability to do so. Notwithstanding anything to the
contrary in Section 2.14(e) or (f), a Lender is not required to deliver any
form, certification or document that it is not legally eligible to deliver.

(f) For the avoidance of doubt, for any period with respect to which a Lender
has failed to provide the Borrower with the appropriate form, certificate or
other document it is required to deliver under Section 2.14(e), such Lender
shall not be entitled to indemnification under Section 2.14(a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form, certificate or other document required hereunder, the
Borrower shall take such steps as the Lender shall reasonably request to assist
the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to change the jurisdiction of its Eurodollar Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

(h) Any Lender making a claim for compensation under this Section 2.14 may be
required to assign all of its rights and obligations hereunder upon a request by
the Borrower in accordance with Section 2.21.

(i) In the event a Lender is entitled, on the effective date of an Assumption
Agreement or Assignment and Assumption, to the benefits of a payment pursuant to
this Section 2.14, an assignee or novatee of such Lender shall be entitled to
the same benefits of payment (in addition to any future benefits of payment that
may arise with respect to such assignee) that would have been available to such
Lender had such Lender not entered into the related Assumption Agreement or
Assignment and Assumption with such assignee or novatee and then only to the
extent the relevant amounts are incurred by such assignee or novatee.

(j) If any Lender or Designated Agent (for purposes of this paragraph (j), an
“indemnified party”) determines, in its sole discretion (such discretion to be
exercised in good faith), that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.14 (including by the payment
of additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this

 

-38-



--------------------------------------------------------------------------------

Section with respect to the Taxes giving rise to such refund and net of any
expenses (including any Taxes)). Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (j) (plus any penalties, interest or other
charges imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (j), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Taxes giving rise to such
indemnification payments or additional amounts had never been imposed. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it reasonably deems confidential) to the indemnifying party or any other Person.

SECTION 2.15. Sharing of Payments, Etc.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Designated Agent of such fact, and (b) purchase (for cash
at face value) participations in the Advances and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

SECTION 2.16. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder in respect of Advances. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Designated Agent) to
the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to the order of such Lender in a principal
amount up to the Revolving Credit Commitment of such Lender.

 

-39-



--------------------------------------------------------------------------------

(b) The Register maintained by the Designated Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type and currency of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assumption Agreement and each Assignment and Assumption delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Designated Agent from the
Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Designated Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.

(a) The Borrower may, at any time prior to the final Termination Date, by notice
to the Designated Agent, request that the aggregate amount of the Revolving
Credit Commitment be increased by an amount of $10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled final Termination Date then in
effect (the “Increase Date”) as specified in the related notice to the
Designated Agent; provided, however, that (i) in no event shall the aggregate
amount of the Revolving Credit Commitments at any time exceed $900,000,000 and
(ii) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, the applicable conditions set forth in Article III
shall be satisfied. The Borrower may simultaneously (x) request one or more of
the Lenders to increase the amount of its Commitment and/or (y) arrange for one
or more banks or financial institutions not a party hereto to become parties to
and Lenders under this Agreement, pursuant to the terms and conditions set forth
below.

(b) The Designated Agent shall promptly notify such of the Lenders and one or
more Eligible Assignees as are identified by the Borrower to participate in the
requested Commitment Increase of a request by the Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed terms of such Commitment Increase and
(iii) the date by which such Lenders or Eligible Assignees (each such Eligible
Assignee and each Eligible Assignee that agrees to an extension of the
Termination Date in accordance with Section 2.19(c), an “Assuming Lender”)
wishing to participate in the Commitment Increase must commit to increase the
amount of their respective Revolving Credit Commitments or to establish their
respective Revolving Credit Commitments, as the case may be (the “Commitment
Date”); provided, however, that the Revolving Credit Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or more. Each Lender that
is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Designated Agent on or prior to the Commitment Date of the amount by which it is
willing to increase its Revolving Credit Commitment. Each increase in the
Revolving Credit Commitments of the Increasing Lenders and the Revolving Credit

 

-40-



--------------------------------------------------------------------------------

Commitment of each Assuming Lender shall be subject to the approval of each
Issuing Bank (which approval shall not be unreasonably withheld or delayed). The
requested Commitment Increase shall be allocated among the Lenders willing to
participate therein and the Assuming Lenders in such amounts as are agreed
between the Borrower and the Designated Agent.

(c) On each Increase Date, each Assuming Lender shall become a Lender party to
this Agreement as of such Increase Date and the Revolving Credit Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Designated Agent shall have received on or before such
Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the board of directors of the
Borrower or the executive committee of such board of directors approving the
Commitment Increase and the corresponding modifications to this Agreement,
(B) if reasonably requested by the Designated Agent, an opinion of counsel for
the Borrower (which may be in-house counsel), and (C) a consent of the Borrower;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Designated Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Designated
Agent and the Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Designated Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.18(a) and in the immediately preceding sentence of this
Section 2.18(c), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower of the occurrence of
the Commitment Increase to be effected on such Increase Date and shall record in
the Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. If any Advances are outstanding on the
Increase Date, the Lenders immediately after effectiveness of such Commitment
Increase shall purchase and assign at par such amounts of the Advances
outstanding at such time as the Designated Agent may require such that each
Lender holds its Pro Rata Share of all Advances outstanding after giving effect
to all such assignments. On and after each Increase Date, the Pro Rata Share of
each Lender’s participation in Letters of Credit and Advances from draws under
Letters of Credit shall be calculated after giving effect to each such
Commitment Increase.

SECTION 2.19. Extension of Termination Date.

(a) At least 45 days but not more than 90 days prior to any anniversary of the
Effective Date, the Borrower, by written notice to the Designated Agent, may
request an extension of the Termination Date in effect at such time by one year
from its then scheduled expiration; provided the final Termination Date may not
extend more than two years from the initial Termination Date. The Designated
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 20 days prior to such
anniversary date, notify the Borrower and the Designated Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Designated Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 20 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Designated Agent shall notify the
Borrower not later than 15 days prior to the applicable anniversary date of the
decision of the Lenders regarding the Borrower’s request for an extension of the
Termination Date.

 

-41-



--------------------------------------------------------------------------------

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Article III shall be satisfied. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.19, the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.19, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Revolving Credit
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.19 on or prior to the applicable Extension Date, the Revolving
Credit Commitment of such Non-Consenting Lender shall automatically terminate in
whole on such unextended Termination Date without any further notice or other
action by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 8.04, and its
obligations under Section 8.16, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Designated Agent shall promptly notify
the Borrower. The Borrower may arrange for one or more Consenting Lenders or
other Eligible Assignees as Assuming Lenders to assume, pursuant to Assignments
and Assumptions, effective as of the Termination Date in effect immediately
prior to the Extension Date, any Non-Consenting Lender’s Revolving Credit
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender (with such Revolving Credit Commitment to replace the
Revolving Credit Commitment of any Non-Consenting Lender as designated by the
Borrower); provided, however, that (x) the amount of the Revolving Credit
Commitment of any such Assuming Lender as a result of such substitution shall in
no event be less than $5,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount and (y) each increase in the
Revolving Credit Commitment of the Consenting Lenders shall be approved by each
Issuing Bank (such approval not to be unreasonably withheld or delayed);
provided, further, that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(b) for such assignment shall have
been paid;

 

-42-



--------------------------------------------------------------------------------

provided further, that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 8.16, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Consenting Lender
or Assuming Lender, if any, shall have delivered to the Borrower and the
Designated Agent an Assumption Agreement, duly executed by such Consenting
Lender or Assuming Lender, such Non-Consenting Lender, the Borrower and the
Designated Agent and (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Designated Agent as
to the increase in the amount of its Revolving Credit Commitment and at least
three Business Days prior to the Termination Date in effect immediately prior to
such Extension Date, each Non-Consenting Lender being replaced pursuant to this
Section 2.19 shall have delivered to the Designated Agent any Note or Notes held
by such Non-Consenting Lender. Upon the payment or prepayment of all amounts
referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Assuming Lender, as of the Termination
Date in effect immediately prior to the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder (other than its obligations under Section 8.16 as to matters occurring
prior to such date) shall, by the provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Revolving Credit Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Designated Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect for each such Lender shall be
extended for the additional one-year period as described in subsection (a) of
this Section 2.19, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date and unless otherwise specified,
refer to the Termination Date as so extended. Promptly following each Extension
Date, the Designated Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.

(e) Notwithstanding the above, at any time prior to the effectiveness of any
extension of the Termination Date in effect, the Borrower may withdraw its
request for extension of the Termination Date.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded Revolving Credit Commitment of
such Defaulting Lender pursuant to Section 2.04(a);

(b) the Revolving Credit Commitment and Advances of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.01); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender
affected thereby;

 

-43-



--------------------------------------------------------------------------------

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of L/C Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent that (x) the sum of the Dollar Equivalent
of the aggregate principal amount of Advances owing to all Non-Defaulting
Lenders plus the aggregate amount of L/C Exposure of all Lenders does not exceed
the total of all Non-Defaulting Lenders’ Revolving Credit Commitments, (y) after
giving effect to such reallocation, the sum of the Dollar Equivalent of the
aggregate principal amount of Advances owing to, and the L/C Exposure allocated
to, each Non-Defaulting Lender shall not exceed such Non-Defaulting Lender’s
Revolving Credit Commitment and (z) no Event of Default has occurred and is
continuing;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Designated Agent, cash collateralize for the benefit of each
Issuing Bank the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 6.02
for so long as such L/C Exposure is outstanding or such Lender remains a
Defaulting Lender;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.04(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the Non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.04(a) and Section 2.04(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit commissions payable under Section 2.04(b)
with respect to such Defaulting Lender’s L/C Exposure shall be payable to the
applicable Issuing Banks until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized.

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 6.02, and participating interests in any newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall
not participate therein).

 

-44-



--------------------------------------------------------------------------------

In the event that the Designated Agent, the Borrower and the Issuing Banks each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the
Advances of the other Lenders as the Designated Agent shall determine may be
necessary in order for such Lender to hold such Advances in accordance with its
Pro Rata Share.

SECTION 2.21. Replacement of Lenders or Issuing Banks.

(a) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, any Lender gives notice under Section 2.12, the Borrower is
required to pay any Taxes or additional amounts to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.14,
any Lender is a Defaulting Lender, or if, in connection with any proposed
amendment, change, waiver, discharge or termination of any of the provisions of
this Agreement or any other Loan Document as contemplated by Section 8.01, the
consent of the Required Lenders is obtained but the consent of any other Lender
whose consent is required is not obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Designated Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 8.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.11 or Section 2.14) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations and consent to such proposed amendment, change, waiver,
discharge or termination (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) the Borrower shall have paid to the Designated Agent the assignment fee (if
any) specified in Section 8.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.04(d)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(b) Replacement of Issuing Banks. If any Issuing Bank declines to provide the
consent required under Sections 2.18(b), 2.19(c) or 8.07(b)(iii)(C), or declines
to provide a Letter of Credit pursuant to Section 2.03(a)(ii), then the Borrower
may, at its sole expense and effort, upon notice to such Issuing Bank and the
Designated Agent, require such Issuing Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.07), all of its Letter of Credit Commitment to
one or more Eligible Assignees that shall assume such obligations (which
assignee may be one or more Issuing Banks, if such Issuing Bank accepts such
assignment); provided that:

 

-45-



--------------------------------------------------------------------------------

(i) each outstanding Letter of Credit issued by such Issuing Bank shall have
been replaced or such other arrangement reasonably satisfactory to such Issuing
Bank shall have been made; and

(ii) such assignment does not conflict with applicable law.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) Except as described in the SEC Filings prior to the Effective Date, there
shall have occurred no Material Adverse Change since June 30, 2013.

(b) The Borrower shall have paid all accrued fees and expenses of the Designated
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Designated Agent) and invoiced at least three Business Days prior to the
Effective Date.

(c) On the Effective Date, the following statements shall be true and the
Designated Agent shall have received for the account of each Lender a
certificate signed by a Responsible Officer of the Borrower, dated the Effective
Date, stating that:

(i) The representations and warranties contained in Section 4.01 are true and
correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which shall be true and
correct in all respects) on and as of the Effective Date (except to the extent
any such representation or warranty specifically relates to an earlier date in
which case such representation and warranty shall be accurate in all material
respects as of such earlier date), and

(ii) No event has occurred and is continuing that constitutes a Default.

(d) The Designated Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the
Designated Agent and (except for the Notes) in sufficient copies for each
Lender:

(i) Executed counterparts to this Agreement from each of the parties listed on
the signature pages hereto.

(ii) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.

(iii) Certified copies of the resolutions of the board of directors of each Loan
Party approving this Agreement and the documents executed and delivered in
connection herewith, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

 

-46-



--------------------------------------------------------------------------------

(iv) A certificate of a Responsible Officer of each Loan Party certifying the
names and true signatures of the Responsible Officers of such Loan Party
authorized to execute and deliver this Agreement and the other documents to be
delivered hereunder.

(v) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the Loan
Parties, in form and substance satisfactory to the Designated Agent.

(vi) A true and complete copy of any SEC Filings, it being understood that any
such documents filed with the SEC shall be deemed to have been delivered to the
Designated Agent and the Lenders.

(e) The Designated Agent and each Lender shall have received all information
requested by the Designated Agent or such Lender at least five Business Days
prior to the Effective Date to comply with the PATRIOT Act and other “know your
customer” laws and regulations.

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other than an Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit or renew a Letter of Credit, each
Commitment Increase and each extension of Commitments pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing, issuance, renewal, Commitment
Increase or extension of Commitments (a) the following statements shall be true
(and the delivery of the applicable Notice of Borrowing, Notice of Issuance,
Notice of Renewal, request for Commitment Increase or request for extension of
Commitments and the acceptance by the Borrower of the proceeds thereof shall
constitute a representation and warranty by the Borrower that both on the date
of such notice and on the date of such Borrowing, issuance, renewal, Commitment
Increase and applicable Extension Date, as the case may be, such statements are
true);

(i) the representations and warranties contained in Section 4.01 (other than, in
the case of a Borrowing, issuance or renewal of a Letter of Credit, the
representations and warranties set forth in the last sentence of subsection
(e) thereof and in subsection (g) thereof) are true and correct in all material
respects (except for representations and warranties qualified as to materiality
and Material Adverse Effect, which shall be true and correct in all respects) on
and as of such date, before and after giving effect to such Borrowing, issuance,
renewal, Commitment Increase or extension of Commitments, as the case may be,
and to the application of the proceeds therefrom, as though made on and as of
such date (except to the extent any such representation or warranty specifically
relates to an earlier date in which case such representation and warranty shall
be accurate in all material respects as of such earlier date), and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, issuance, renewal, Commitment Increase or extension of Commitments,
as the case may be, or from the application of the proceeds therefrom, that
constitutes a Default.

and (b) in connection with any increase of Revolving Credit Commitments or any
extension of the Termination Date, the Designated Agent shall have received such
other approvals, opinions or documents as any Lender consenting to or providing
commitments for such increase or extension may reasonably request through the
Designated Agent.

 

-47-



--------------------------------------------------------------------------------

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Designated
Agent responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Effective Date,
specifying its objection thereto. The Designated Agent shall promptly notify the
Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Such Loan Party (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) is
duly qualified and is in good standing as a foreign corporation in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, and (iii) has all requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted, except,
in the case of (ii) and (iii), to the extent that such failure would not be
reasonably likely to have a Material Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of this
Agreement, the Borrowing of Advances and the incurrence of Letters of Credit are
within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s
Constitutive Documents, (ii) violate any material applicable law or contractual
restriction binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries.

(c) All authorizations or approvals and other actions by, and all notices to and
filings with, any governmental authority or regulatory body or any other third
party that are required to be obtained or made by the Loan Parties for (i) the
due execution, delivery, recordation, filing or performance by any Loan Party of
this Agreement, or for the consummation of the other transactions contemplated
hereby or (ii) the exercise by the Designated Agent or any Lender of its rights
under this Agreement have been duly obtained, taken, given or made and are in
full force and effect.

(d) This Agreement has been duly executed and delivered by each Loan Party party
hereto. This Agreement is the legal, valid and binding obligation of each Loan
Party party hereto, enforceable against such Loan Party in accordance with its
terms.

(e) The Consolidated balance sheet of the Borrower as at June 30, 2013, and the
related Consolidated statement of operations and statement of cash flow of the
Borrower for the fiscal year then ended, accompanied by an opinion of Ernst &
Young, independent public accountants, copies of which have been furnished to
the Designated Agent, fairly present the Consolidated financial condition of the
Borrower as at such date and the Consolidated results of the operations of the
Borrower for the period ended on such date, all in accordance with generally
accepted accounting principles applied on a consistent basis. Except as
described in the SEC Filings prior to the Effective Date, since June 30, 2013,
there has been no Material Adverse Change.

 

-48-



--------------------------------------------------------------------------------

(f) Neither the Information Memorandum nor any information provided or
communicated by any Loan Party in connection with the syndication of the
Revolving Credit Commitments prior to the Effective Date contained when made any
untrue statement of a material fact or, when taken together with the public
filings of the Borrower, omitted to state a material fact necessary to make the
statements made therein not misleading when made; provided that, with respect to
forecasts or projected financial information, each applicable Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished (it being understood that (i) such forecasts and projections are as to
future events and are not to be viewed as facts, (ii) such forecasts and
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Subsidiaries, (iii) no
assurance can be given by such Loan Party that any particular forecasts or
projections will be realized and (iv) actual results during the period or
periods covered by any such forecasts and projections may differ significantly
from the projected results and such differences may be material.

(g) Except as described in the SEC Filings prior to the Effective Date, there is
no action, suit, investigation known to the Borrower, litigation or proceeding
affecting any Loan Party or any of their Subsidiaries, including any
Environmental Action, pending or, to the best knowledge of each Loan Party,
threatened before any court, governmental agency or arbitrator that would be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect.

(h) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

(i) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Loan Party or of the Reporting
Group on a Consolidated basis) subject to the provisions of Section 5.02(a) or
subject to any restriction contained in any agreement or instrument between any
Loan Party and any Lender or any Affiliate of any Lender relating to Debt and
within the scope of Section 6.01(e) will be Margin Stock.

(j) No Loan Party is an “investment company,” or “controlled” by an “investment
company,” as such terms are defined in the U.S. Investment Company Act of 1940,
as amended.

(k) The Obligations of each Loan Party under this Agreement constitute
unconditional general obligations of such Loan Party ranking at least pari passu
with all other Senior Debt of such Loan Party, other than any Senior Debt
secured by Permitted Liens.

(l) The entry into and performance by the Borrower of its obligations under this
Agreement is for its commercial benefit and is in its commercial interests.

(m) (i) None of the Borrower’s assets constitute property of, or are
beneficially owned, directly or indirectly, by any Person targeted by economic
or trade sanctions under U.S. law (“Embargoed Person”), including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. (the “Trading
With the Enemy Act”), any of the foreign assets control regulations of the
Department of Treasury (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or regulations
promulgated thereunder or executive

 

-49-



--------------------------------------------------------------------------------

order relating thereto (which includes, without limitation, (A) Executive Order
No. 13224, effective as of September 24, 2001, and relating to Blocking Property
and Prohibiting Transaction With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(B) the PATRIOT Act, if the result of such ownership would be that any Advance
made by any Lender would be in violation of law; (ii) no Embargoed Person has
any interest of any nature whatsoever in the Borrower if the result of such
interest would be that any Advance would be in violation of law; (iii) the
Borrower has not engaged in business with Embargoed Persons if the result of
such business would be that any Advance made by any Lender would be in violation
of law; and (iv) neither the Borrower nor any Controlled Affiliate (A) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations, (B) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person” or (C) is in violation of any Anti-Corruption Laws,
except as set forth in Schedule 4.01(m). For purposes of determining whether or
not a representation is true or a covenant is being complied with under this
Section 4.01(m), the Borrower shall not be required to make any investigation
into (x) the ownership of publicly traded stock or other publicly traded
securities or (y) the beneficial ownership of any collective investment fund.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, (x) with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except to the extent that the failure to so comply would not
be reasonably likely to have a Material Adverse Effect, (y) in all material
respects, with all material Anti-Corruption Laws and (z) with all applicable
Sanctions.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent or overdue,
(i) all taxes imposed upon it or upon its property and (ii) all lawful claims
that, if unpaid, might by law become a Lien upon its property, except to the
extent that, in respect of clauses (i) and (ii), the failure to pay and
discharge such taxes and claims would not be reasonably likely to have a
Material Adverse Effect; provided, however, that neither any Loan Party nor any
of their Subsidiaries shall be required to pay or discharge any such tax or
lawful claim that is being contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained in accordance with GAAP,
but only so long as such contest could not subject any Lender to (A) any
criminal penalty or liability or (B) any material civil penalty or liability for
which such Lender is not indemnified under Section 8.04.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is consistent with
prudent business practice for the industries in which such Loan Party or such
Subsidiary operates; provided, however, that the Borrower and its Subsidiaries
may self-insure to the extent consistent with prudent business practice.

 

-50-



--------------------------------------------------------------------------------

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (per statute and its corporate Constitutive
Documents) and franchises; provided, however, that each Loan Party may
consummate any merger or consolidation permitted under Section 5.02(b); and
provided further that no Loan Party shall be required to preserve any right or
franchise if the board of directors of such Loan Party shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party and that the loss thereof is not disadvantageous in any material
respect to such Loan Party.

(e) Visitation Rights. During normal business hours (and so long as no Event of
Default has occurred and is continuing, upon ten (10) days prior notice and only
once a year), permit the Designated Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit during normal business hours the properties of, such Loan Party and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of such Loan
Party and any of its Subsidiaries with any of their officers or directors and
(so long as representatives of the Borrower are present) with their independent
certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with generally accepted accounting principles
and laws applicable to such Person in effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its material properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
failure to do so would not be reasonably likely to have a Material Adverse
Effect.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all material transactions otherwise permitted under this Agreement with
any of their Affiliates on terms that are fair and reasonable and no less
favorable to such Loan Party or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(i) transactions between or among the Borrower and/or between or among the
members of the Reporting Group or any Persons that become a member of the
Reporting Group as a result of such transaction, (ii) transactions between the
Borrower or its Subsidiaries with Twenty-First Century Fox, Inc. and its
Subsidiaries in connection with the agreements, undertaking and arrangements set
forth in the Separation and Distribution Agreement and the agreements entered in
connection therewith (including, without limitation, the Tax Sharing
Indemnification Agreement and the other indemnification arrangements entered in
connection therewith) as in effect on the Effective Date, (iii) any arrangements
with officers, directors, representatives or other employees of the Borrower and
its Subsidiaries relating specifically to employment, (iv) loans to employees of
any member of the Reporting Group, (v) the payment of dividends,
(vi) transactions entered into prior to the date hereof or contemplated by any
agreement entered into prior to the date hereof (vii) Investments in (x) an
Affiliate in consideration for the issuance of ordinary shares or other equity
capital (other than Redeemable Preferred Stock) and (y) in a joint venture that
is an Affiliate of which the Borrower or any of its Subsidiaries is an equity
holder in consideration for the issuance of a note or other loan instrument,
(viii) transactions with any of their Affiliates conducted in the ordinary
course of business of such Loan Party or Subsidiary except to the extent that
such transaction is in connection with (A) the creation, incurrence, assumption
or existence of any Lien or Debt, (B) any merger or consolidation or (C) the
prepayment, redemption,

 

-51-



--------------------------------------------------------------------------------

purchase, defeasement or other satisfaction of any Debt and (ix) transactions
existing on the Effective Date and set forth on Schedule 5.01(h); provided,
however, that, notwithstanding the foregoing, transactions entered into by any
member of the Reporting Group with any Affiliate thereof (a “Subject
Affiliate”), which transactions are entered into by other shareholders or
partners of such Subject Affiliate that are not otherwise themselves Affiliates
of such member and on the same terms and for the same consideration (taking into
account their relative percentage ownership of such Subject Affiliate) as such
member of the Reporting Group shall be deemed to have been entered into on an
arm’s-length basis.

(i) Reporting Requirements. Furnish to the Designated Agent:

(i) Default Notice. As soon as possible and in any event within five days after
a Responsible Officer becomes aware of a Default that is continuing on the date
of such statement, a statement of a Responsible Officer of the Borrower setting
forth details of such Default and the action that the Reporting Group has taken
and proposes to take with respect thereto.

(ii) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each fiscal year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statement of operations and consolidated statement
of cash flow of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
setting forth in comparative form, in the case of the balance sheet, the figures
for the preceding fiscal year end (with respect to any fiscal period ended prior
to June 30, 2013, on a combined basis) from the audited balance sheet for such
fiscal year and, in the case of the statement of operations and statement of
cash flow, the corresponding figures for the corresponding fiscal period in the
preceding fiscal year end (with respect to any fiscal period ended prior to
June 30, 2013, on a combined basis), all in reasonable detail consistent with
the Borrower’s public filings and duly certified (subject to year-end audit
adjustments) by the chief financial officer or deputy chief financial officer of
the Borrower as having been prepared in accordance with generally accepted
accounting principles, together with a Compliance Certificate.

(iii) Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year (i) a copy of the annual report for such year
for the Borrower, including therein a Consolidated balance sheet of the Borrower
as of the end of such fiscal year and Consolidated statement of operations and
statement of cash flow of the Borrower and its Subsidiaries for such fiscal
year, in each case accompanied by an unqualified (except to the extent any
qualification stated therein relates solely to the effect of any change in
generally accepted accounting principles applicable to the Borrower and its
Subsidiaries) opinion of Ernst & Young LLP or other independent public
accountants of recognized standing acceptable to the Required Lenders, and
(ii) a Compliance Certificate.

(iv) Litigation. Promptly and in any event within 10 days after a Responsible
Officer becomes aware of the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (i) affecting any Loan Party or any of its Subsidiaries that could be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect or (ii) that challenge the transactions

 

-52-



--------------------------------------------------------------------------------

contemplated by this Agreement (including, without limitation, the rights of any
Borrower to borrow hereunder, the use of the proceeds of any Borrowing hereunder
or the performance by any Loan Party of its Obligations hereunder) or that base
any claim against any Loan Party on such transactions.

(v) Securities Reports. Promptly and in any event within 15 days after the
sending or filing thereof, copies of all material regular, periodic and special
reports, and all registration statements, that any member of the Reporting Group
files with the SEC or any governmental authority that may be substituted
therefor, or with any national securities exchange.

(vi) Other Information. Such other information respecting the business,
operations, financial condition, properties or prospects of each member of the
Reporting Group as any Lender may, through the Designated Agent, from time to
time reasonably request.

The Borrower shall be deemed to have delivered the financial statements and
other information referred to in subclauses (ii), (iii) and (v) of this
Section 5.01(i), when (A) such SEC filings, financials or other information have
been posted on the Internet website of the SEC (http://www.sec.gov) or on the
Borrower’s own internet website as previously identified to the Designated Agent
and Lenders and (B) with respect to the financial statements referred to in
subclauses (ii) and (iii) of this Section 5.01(i), the Borrower has notified the
Designated Agent by electronic mail of such posting (it being understood that if
the Borrower’s own internet website includes an option to subscribe to a free
service alerting subscribers by electronic mail of new SEC filings, such notice
shall be deemed to have been provided). If the Designated Agent or a Lender
requests such SEC filings, financial statements or other information to be
delivered to it in hard copies, the Borrower shall furnish to the Designated
Agent or such Lender, as applicable, such statements accordingly, provided that
no such request shall affect that such SEC filings, financial statements or
other information have been deemed to have been delivered in accordance with the
terms of the immediately preceding sentence.

(j) Subsidiary Guarantors. (i) Except in the case of a guarantee of Specified
Debt of a Foreign Subsidiary by a Foreign Subsidiary, promptly cause to become a
guarantor of the Guaranteed Obligations by execution of a guaranty in form and
substance reasonably satisfactory to the Designated Agent (each, a “Subsidiary
Guaranty”) any Subsidiary that is required to be a guarantor of any Specified
Debt (a “Subsidiary Guarantor”). Upon the execution and delivery by a Subsidiary
Guarantor of a Subsidiary Guaranty, such Subsidiary Guarantor shall be deemed to
be a Loan Party hereunder, and each reference in this Agreement to a “Loan
Party” shall also mean and be a reference to such Subsidiary Guarantor, for so
long as such Subsidiary Guaranty is in effect.

(ii) In the case of each Subsidiary Guarantor that enters into a Subsidiary
Guaranty in accordance with clause (i) above, the Borrower shall ensure that
(x) before the execution of any Subsidiary Guaranty, the Designated Agent
receives the items referred to in Section 3.01(d) in respect of such Subsidiary
Guarantor and its Subsidiary Guaranty, and a certificate of a Responsible
Officer of the Borrower with respect to the representations and warranties in
Section 4.01; and (y) all laws in connection with the execution, validity and
enforceability of a Subsidiary Guaranty have been complied with.

(k) Use of Proceeds. Use the proceeds of any credit extension, whether directly
or indirectly, solely for general corporate purposes of the Borrower and its
Subsidiaries.

 

-53-



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, no Loan Party will:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Liens existing on the Effective Date and set forth on Schedule 5.02(a)
(“Existing Liens”), and Liens replacing, extending or renewing any such Existing
Liens upon or in the same property theretofore subject to such Existing Lien or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured by such Existing Lien;

(ii) Permitted Liens;

(iii) Liens securing Debt and other Obligations that are not otherwise permitted
to be secured pursuant to this Section 5.02(a) and Attributable Debt, provided
that the value of the aggregate assets of the Reporting Group encumbered by all
such Liens shall not exceed 5 % of the Consolidated Tangible Assets of the
Reporting Group;

(iv) Liens created in favor of (x) a producer or supplier of Content or (y) any
other Person in connection with the financing of the production, distribution,
acquisition, marketing, licensing, syndication, publication, transmission and/or
other exploitation of Content, in each case above on or with respect to
distribution revenues and/or distribution rights which arise from or are
attributable to such Content;

(v) Liens under construction, performance and similar bonding arrangements
entered into in the ordinary course of business;

(vi) Liens on property purchased after the date of this Agreement provided that
(A) any such Lien (x) is created solely for the purpose of securing Debt
incurred to finance the cost (including the cost of construction) of the item of
property subject thereto and such Lien is created prior to, at the time of, or
within 270 days after the later of, the acquisition, the completion of
construction or the commencement of the full operation of such property, or for
the purpose of securing Debt incurred to refinance any Debt previously so
secured or (y) existed on such property at the time of its acquisition (other
than Liens created in contemplation of such acquisition that were not incurred
to finance the acquisition of such property), (B) the principal amount of Debt
secured by any Lien described in clause (A)(x) above does not exceed 100% of
such cost and (C) such Lien does not extend to or cover any other property other
than such item or property and any improvements on such item;

(vii) in the case of a Person becoming a member of the Reporting Group after the
date of this Agreement, any Lien with respect to the assets of such Person at
the time it became a member of the Reporting Group, provided that such Lien is
not created in contemplation of, or in connection with, such Person becoming a
member of the Reporting Group;

 

-54-



--------------------------------------------------------------------------------

(viii) Liens on accounts receivable in connection with any financing that would
not cause the Reporting Group to be in violation of Section 5.03;

(ix) Liens created by Loan Parties in favor of other Loan Parties or Liens
created by members of the Reporting Group that are not Loan Parties in favor of
other members of the Reporting Group; and

(x) Liens arising in connection with repurchase agreements, reverse purchase
agreements and other similar agreements for the purchase, sale or loan of
securities, in each case in the ordinary course of business; provided that no
such Lien shall extend to or cover any property or assets other than the
securities subject thereto;

(xii) Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;

(xiii) any interest or title of a lessor or lessee under any lease (other than
capital leases) entered in the ordinary course of business and covering only the
asset so leased, to the extent that the same would constitute a Lien; and

(xiv) any extensions, renewals or replacements of any of the Liens referred to
in the foregoing clauses (vi) and (vii), provided such extensions, renewals or
replacements are limited to all or part of the property securing the original
Lien or any replacement of such property.

(b) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that
(i) the Borrower may merge or consolidate with or into any other Person so long
as (A) the Borrower shall be the surviving corporation or (B) the entity into
which the Borrower is merged or consolidated, immediately prior to such merger
or consolidation has no material assets or liabilities and immediately after
such merger of consolidation shall (x) directly or indirectly own substantially
all of the assets of the Borrower immediately preceding such merger or
consolidation and (y) duly assume all of the Borrower’s obligations hereunder in
form and substance satisfactory to the Designated Agent and (ii) any Subsidiary
may be merged or consolidated with or into any other Subsidiary or with the
Borrower or any other Person in connection with the consummation of an
acquisition or disposition permitted under this Agreement; provided, however,
that, in each case, no Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted or required by (i) the generally accepted accounting principles
applicable in the jurisdiction in which such Person is organized on the date of
this Agreement or (ii) as required by law.

(d) Change in Nature of Business. Change, or permit any of its Subsidiaries to
change, in any material respect the nature of the business of the Reporting
Group taken as a whole as carried on at the date hereof (except for engaging in
any business that is incidental or related thereto, or any business or activity
that is reasonably similar or complementary thereto or a reasonable extension,
development or extension thereof or ancillary thereto).

 

-55-



--------------------------------------------------------------------------------

(e) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i) Debt existing on the Effective Date and set forth on Schedule 5.02(e) (the
“Existing Debt”), and any Debt extending the maturity of, or refunding, renewing
or refinancing, in whole or in part, the Existing Debt, provided that the
principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding, renewal or refinancing (other than by an amount equal to the premium
thereon plus other reasonable amounts paid, and fees and expenses incurred in
connection with such extension, refunding, renewal or refinancing), and the
direct and contingent obligors therefor shall not be increased, as a result of
or in connection with such extension, refunding, renewal or refinancing;

(ii) Debt of any Person that becomes a Subsidiary of any Loan Party after the
date hereof, and extensions, refundings, renewals and refinancings of any such
Debt that do not increase the outstanding principal amount thereof (other than
by an amount equal to the premium thereon plus other reasonable amounts paid,
fees and expenses incurred in connection with such extension, refunding, renewal
or refinancing); provided that such Debt exists at the time such Person becomes
a Subsidiary of such Loan Party and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of such Loan Party;

(iii) Debt secured by Liens of the type described in and to the extent permitted
by Section 5.02(a)(iv) through (viii);

(iv) Debt of any Subsidiary to the Borrower or any other Subsidiary; provided
that any Debt (other than Debt arising from ordinary course cash pooling and
cash management activities) owed by a Loan Party to a non-Loan Party shall be
subordinated to the Obligations under this Agreement in a manner acceptable to
the Designated Agent;

(v) other Debt (whether secured or unsecured) to the extent the aggregate
principal amount of such Debt together with Debt secured by Liens permitted
under Section 5.02(a)(iii) does not exceed an amount equal to 7.5% of
Consolidated Tangible Assets of the Reporting Group;

(vi) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and

(vii) other Debt of any Foreign Subsidiary to the extent the aggregate principal
amount of such Debt under this clause (ix) does not to exceed $500,000,000.

(f) Dispositions. Sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of its Subsidiaries taken as a
whole (in each case, whether now owned or hereafter acquired), except:

(i) sales, transfers, leases or other dispositions of any assets or the stock of
any Subsidiary by any Subsidiary to any Loan Party or to another Subsidiary; and

(ii) mergers or consolidations permitted by Section 5.02(b).

 

-56-



--------------------------------------------------------------------------------

(g) Use of Proceeds. Request any Borrowing or Letter of Credit, or use, or
permit any of its Subsidiaries or its or their respective directors, officers,
employees and agents to use, the proceeds of any Borrowing or Letter of Credit
(A) in violation of any Anti-Corruption Laws applicable to the Borrower and its
Subsidiaries, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (C) in any manner that would result in the violation of
any Sanctions applicable to the Borrower and its Subsidiaries.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower

(a) will maintain a ratio (the “Adjusted Operating Income Leverage Ratio”)
determined on the last day of each fiscal quarter of the Borrower for the
Rolling Period then ended of (i) the aggregate principal amount, without
duplication, of (A) Consolidated Debt of the Borrower described in clauses (a),
(c) and (e) of the definition of Debt, plus (B) preference shares that
constitute debt under GAAP to (ii) Consolidated Adjusted Operating Income of the
Borrower for such Rolling Period of not more than 3.0 to 1.0; and

(b) will maintain an Interest Coverage Ratio determined on the last day of each
fiscal quarter of the Borrower for the Rolling Period then ended of not less
than 3.0 to 1.0.

For purposes of calculating the aggregate principal amount of Consolidated Debt
of the Borrower on any such date, (A) there shall be excluded from such
calculation any amount in respect of Negative Pickup Arrangements and
Capitalized Leases incurred in connection with the leasing of satellite
transponders and (B) the currency exchange rate used for such calculation shall
be the rate used in the annual or quarterly statement of financial position for
such date; provided, however, that, if the Borrower determines that an average
exchange rate is a more accurate reflection of the value of such currency over
such Rolling Period, the currency exchange rate used may be, at the option of
the Borrower, the currency exchange rate used for the income statements of the
Borrower for such fiscal quarter.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Loan Party shall fail to pay (i) any principal of any Advance when the
same becomes due and payable or (ii) any amount of interest on any Advance or
any other payment under this Agreement within five (5) days after the same
becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of their
officers) under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

(c) any member of the Reporting Group shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(d) (with respect to the
Borrower only), (h) or (i)(i), Section 5.02 or Section 5.03; or

 

-57-



--------------------------------------------------------------------------------

(d) any member of the Reporting Group shall fail to perform any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after the date on
which written notice thereof shall have been given to the Borrower by the
Designated Agent or any Lender; or

(e) any member or members of the Reporting Group shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt
that is outstanding in a Dollar Equivalent aggregate principal amount in excess
of $100,000,000 (but excluding Debt outstanding under this Agreement) of such
member or members, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or

(f) any Loan Party or any of its Significant Subsidiaries (i) shall not pay its
debts generally as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or (ii) any proceeding shall be instituted by or against
any Loan Party or any of its Significant Subsidiaries seeking (otherwise than
for the purpose of a solvent amalgamation or reconstruction) to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, receiver and manager, trustee, administrator, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, receiver and
manager, trustee, administrator, custodian or other similar official for, it or
any substantial part of its property) shall occur; or (iii) any Loan Party or
any of their Significant Subsidiaries shall take any corporate action to
authorize or any shareholder resolution shall be taken to effect any of the
actions set forth above in this subsection (f); or (iv) any event analogous to
or having a substantially similar effect to any of the events specified in this
subsection (f), other than any solvent reorganization, shall occur under the
laws of any applicable jurisdiction with respect to any Loan Party or any of
their Significant Subsidiaries; or

(g) any judgments or orders shall be rendered against any member or members of
the Reporting Group for the payment of money in a Dollar Equivalent amount in
excess of US$100,000,000 in the aggregate and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 60 consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(h) this Agreement shall for any reason cease to be valid and binding on or
enforceable against any Loan Party in any material respect, or any such Loan
Party shall so state in writing (other than in accordance with the terms of this
Agreement); or

(i) a Change of Control shall occur; or

 

-58-



--------------------------------------------------------------------------------

(j) any Loan Party or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that would be reasonably likely to have a
Material Adverse Effect as a result of one or more of the following: (i) the
occurrence of any ERISA Event; (ii) the partial or complete withdrawal of any
Loan Party or any of its ERISA Affiliates from a Multiemployer Plan; or
(iii) the reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Designated Agent (i) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Advances by
an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that if any Event of Default under
clause (ii) of Section 6.01(f) shall have occurred and be continuing with
respect to the Borrower, (A) the obligation of each Lender to make Advances
(other than Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Designated Agent may
with the consent, or shall at the request, of the Required Lenders, irrespective
of whether it is taking any of the actions described in Section 6.01 or
otherwise, make demand upon the Borrower to, and forthwith upon such demand the
Borrower will, (a) pay to the Designated Agent on behalf of the Lenders in same
day funds at the Designated Agent’s Office, for deposit in the L/C Cash
Collateral Account, an amount in the relevant currencies equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders; provided, however, that if any Event of
Default under clause (ii) of Section 6.01(f) shall have occurred and be
continuing with respect to the Borrower, the Borrower will pay to the Designated
Agent on behalf of the Lenders in same day funds at the Designated Agent’s
Office, for deposit in the L/C Cash Collateral Account, an amount equal in the
relevant currencies to the aggregate Available Amount of all Letters of Credit
then outstanding, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower. If at any time
the Designated Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Designated Agent and the Lenders or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Designated Agent, pay to the Designated Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount in the relevant currencies equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Designated Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit, to
the extent funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other Obligations of the Borrower hereunder and under
the Notes shall have been paid in full, the balance, if any, in such L/C Cash
Collateral Account shall be returned to the Borrower.

 

-59-



--------------------------------------------------------------------------------

ARTICLE VII

THE DESIGNATED AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Designated Agent as its agent and authorizes the Designated Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Designated Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto.

The bank serving as the Designated Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Designated Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Designated Agent hereunder.

The Designated Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Designated Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Designated Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Designated Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01), and (c) except as expressly set forth herein, the
Designated Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
Designated Agent or any of its Affiliates in any capacity. The Designated Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 8.01) or in the absence of its own gross negligence or willful
misconduct. The Designated Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Designated Agent
by the Borrower or a Lender, and the Designated Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Designated Agent.

The Designated Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Designated Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Designated Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

-60-



--------------------------------------------------------------------------------

The Designated Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Designated Agent. The Designated Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Designated Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Designated Agent.

The Designated Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Designated
Agent gives notice of its resignation, then the retiring Designated Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Designated
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. With effect from the date of the Designated Agent’s
resignation (1) the retiring Designated Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security, if any, held by the Designated Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Designated
Agent shall continue to hold such collateral security until such time as a
successor Designated Agent is appointed) and (2) except for any indemnity
payments owed to the retiring Designated Agent, all payments, communications and
determinations provided to be made by, to or through the Designated Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Designated Agent as provided for above.
Upon the acceptance of its appointment as Designated Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Designated Agent. The fees
payable by the Borrower to a successor Designated Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Designated Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Designated Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Designated Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Designated Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Advances hereunder. Each
Lender shall, independently and without reliance upon the Designated Agent or
any other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Each Lender hereby acknowledges that none of the Agents (other than the
Designated Agent) has any liability hereunder other than in its capacity as a
Lender.

 

-61-



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Loan Document, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by each Lender directly affected thereby do any of the
following: (i) increase or extend the Termination Date for the Revolving Credit
Commitments of such Lender, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder, provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of Default Interest or to waive any obligation of the
Borrower to pay Default Interest or interests or fees at the Default Rate),
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder except as provided
in Section 2.19, (iv) amend or modify the provisions of Section 2.13(a) or 2.15
in a manner that would by its terms alter the pro rata sharing of payments
required thereby or (v) amend or modify the provisions of this Section 8.01 or
the definition of the term “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder; and provided, further that no amendment, waiver or consent shall,
unless in writing and signed by the Designated Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Designated Agent under this Agreement or any Loan Document and no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.

SECTION 8.02. Notices, Etc.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower or any other Loan Party, to it at the address of the
Borrower at 1211 Avenue of the Americas, New York, New York 10036, Attention of
Group General Counsel (Facsimile No. 212-852-7732; Telephone No. 212-852-7161);

(ii) if to the Designated Agent, to the address, facsimile number, electronic
mail address or telephone number specified for the Designated Agent on
Schedule II or to such other address, facsimile number, electronic mail address
or telephone number as shall be designated by the Designated Agent in a notice
to the other parties;

(iii) if to any Issuing Bank, to it at the address provided in writing to the
Designated Agent and the Borrower at the time of its appointment as an Issuing
Bank hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

-62-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Designated Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Designated Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Designated Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Designated Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto or to any other Loan Documents may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Designated Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Designated Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Designated Agent Party in connection with the
Communications or the Platform. In no event shall the Designated Agent or any of
its Related Parties (collectively, the “Designated Agent Parties”) have any
liability to the Borrower or any other Loan Party, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Designated Agent’s transmission of communications through the Platform.
“Communications” means, collectively,

 

-63-



--------------------------------------------------------------------------------

any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Designated Agent
or any Lender by means of electronic communications pursuant to this Section,
including through the Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses.

(a) The Borrower agrees to pay within 30 days after its receipt of a written
request therefor, which request shall provide in reasonable detail the basis for
the claim therefor, all reasonable and documented out-of-pocket costs and
expenses of the Designated Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable and documented
out-of-pocket fees and expenses of one primary counsel for the Designated Agent
with respect thereto and with respect to advising the Designated Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay within 30 days after its receipt of a written request therefor, which
request shall provide in reasonable detail the basis for the claim therefor, all
reasonable and documented out-of-pocket costs and expenses of the Designated
Agent and the Lenders, if any (including, without limitation, reasonable and
documented out-of-pocket fees and expenses of one primary counsel), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable and documented
out-of-pocket fees and expenses of one primary counsel for the Designated Agent
and the Lenders in connection with the enforcement of rights under this
Section 8.04(a), and, if reasonably necessary, one regulatory counsel and one
local counsel in each relevant jurisdiction for the Designated Agent and the
Lenders taken as a whole, and, solely in the case of a conflict of interest, as
reasonably determined by the Designated Agent or applicable Lenders (based upon
the advice of counsel to the Designated Agent or such Lenders), as the case may
be, one additional counsel for the affected parties taken as a whole.

(b) The Borrower agrees to indemnify and hold harmless the Designated Agent and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and documented out-of-pocket fees and
expenses of one primary counsel and, if reasonably necessary, one regulatory
counsel and one local counsel in each relevant jurisdiction for the Indemnified
Parties taken as a whole, and, solely in the case of a conflict of interest, as
reasonably determined by the affected Indemnified Party (based upon the advice
of counsel to such Indemnified Party), one additional counsel for the affected
parties taken as a whole) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) this Agreement, the other Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries,
except to the extent that such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from (x)

 

-64-



--------------------------------------------------------------------------------

the bad faith, gross negligence or willful misconduct of such Indemnified Party
or any of its controlling or controlled Affiliates, directors, officers or
employees, (y) a material breach by such Indemnified Party or any of its
controlling or controlled Affiliates, directors, officers or employees of its
obligations under the Loan Documents or (z) a claim, litigation, investigation
or proceeding by one Indemnified Party against another Indemnified Party and not
resulting from an act or omission of the Borrower, any other Loan Party or any
of their Affiliates (other than any such claim, litigation, investigation or
proceeding brought against an Agent solely in its capacity as such or in
fulfillment of its role as such). Promptly after receipt by an Indemnified Party
of notice of the commencement of any action or proceeding involving a claim
referred to in this subsection (b) above, such Indemnified Party shall, if a
claim in respect thereof is to be made against Borrower under this subsection
(b), promptly give notice to Borrower of the commencement of such action or
proceeding; provided, however, that the failure of such Indemnified Party to
give notice provided in this subsection (b) shall not (i) relieve Borrower of
its Obligations under this subsection (b), unless and to the extent that such
failure results in the forfeiture of rights or defenses and Borrower incurs an
increased Obligation to such Indemnified Party under this subsection (b) on
account of such failure, and (ii) in any event relieve Borrower from any
liability with respect to such Indemnified Party which Borrower may have
otherwise on account of this Agreement. The Borrower shall not be liable for any
settlement of any action or claim effected without the Borrower’s consent (which
consent shall not be unreasonably withheld), and the Borrower shall not settle
or compromise any action or claim affecting any Indemnified Party without such
Indemnified Party’s prior written consent (which shall not be unreasonably
withheld) if the settlement or compromise involves any performance by, or
adverse admission of, such Indemnified Party. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Designated Agent, any Lender, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, the
other Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances.

(c) Upon any payment of any indemnified amount by Borrower to any Indemnified
Party, Borrower shall be subrogated to all rights of such Indemnified Party to
seek reimbursement from any other Person in connection with such indemnified
amount.

(d) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(c), 2.10 or 2.12, acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Designated Agent), pay to the Designated
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

 

-65-



--------------------------------------------------------------------------------

SECTION 8.05. Right of Setoff. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Notes due and payable pursuant to the provisions of
Section 6.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement and the Note held by such Lender, and to make any
such currency exchange as may be necessary to effect such application, whether
or not such Lender shall have made any demand under this Agreement or such Note
and although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) that such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Designated Agent and when the Designated Agent shall
have been notified by each Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Designated Agent and each Lender and their respective successors and assigns,
except that no Loan Party shall have the right to assign its rights or
Obligations hereunder or any interest herein without the prior written consent
of all of the Lenders (and any other attempted assignment or transfer by any
Loan Party shall be null and void).

SECTION 8.07. Assignments and Participations.

(a) Successors and Assigns Generally. No Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 8.07(b), (ii) by way of participation
in accordance with the provisions of Section 8.07(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 8.07(f) (and any other attempted assignment or transfer by any Lender
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Designated Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may, and shall as provided in
Section 2.21, at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Advances at the time owing to it); provided that (in each
case with respect to the Revolving Credit Commitments and the Letter of Credit
Commitments) any such assignment shall be subject to the following conditions:

 

-66-



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender, no minimum amount need be assigned; and

(B) in any case not described in Section 8.07(b)(i)(A), the aggregate amount of
the applicable Commitment (which for this purpose includes Advances outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Designated Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than the Borrowing Minimum, unless each of the
Designated Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender or Issuing
Bank from assigning all or a portion of its rights and obligations among the
Revolving Credit Commitments and the Letter of Credit Commitments on a non-pro
rata basis; provided that, at no time shall the Letter of Credit Commitment of
any Issuing Bank exceed the Revolving Credit Commitment of such Issuing Bank.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 8.07(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 6.01(a)
or (f) has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender or an Affiliate of a Lender; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Designated Agent within 10
Business Days after having received notice thereof;

(B) the consent of the Designated Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender or an Affiliate of such Lender with respect to such Lender; and

(C) the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Designated Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Designated Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Designated Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries.

 

-67-



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Designated Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Designated Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Designated Agent, each Issuing Bank
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Advances and
participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Designated Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Designated Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Advances owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Designated Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Designated Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of

 

-68-



--------------------------------------------------------------------------------

such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Designated
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.16 with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver of any provision of this Agreement or
any Note, or any consent to any departure by any Loan Party therefrom, to the
extent that such amendment, waiver or consent otherwise requires such Lender’s
affirmative consent pursuant to the provisions of Section 8.01 and then only to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.11, 8.04(d) and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14 (it being
understood that the documentation required under Section 2.14 shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.11, 2.14 and 2.21 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.11 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.21 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, or is necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA or other applicable law. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Designated Agent (in its capacity as Designated Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or

 

-69-



--------------------------------------------------------------------------------

on behalf of the Loan Parties; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree for the
benefit of the Loan Parties to preserve the confidentiality of any Borrower
Information relating to the Loan Parties received by it from such Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank, any other Governmental
Authority or any of its Affiliates; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.08. Confidentiality. Neither the Designated Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Loan Parties furnished to the Designated Agent or the Lenders by any Loan
Party (such information being referred to collectively herein as the “Borrower
Information”), except that each of the Designated Agent and each of the Lenders
may disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, partners, counsel, auditors, representatives, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on terms at least as
restrictive as provided herein), (ii) to the extent requested by any regulatory
authority or self-regulatory body, (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder (including, if required, to establish the
facts of Default), (vi) subject to an agreement containing provisions at least
as restrictive as those of this Section 8.08, to any assignee or participant or
prospective assignee or participant or to any credit insurance provider, direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement, (vii) to the extent such Borrower Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 8.08 by the Designated Agent or such Lender,
or (B) is or becomes available to the Designated Agent or such Lender on a
non-confidential basis from a source other than the Loan Parties; provided that
such source is not known to the Designated Agent or Lender, as applicable, to be
subject to any confidentiality obligation to any Loan Party, and (viii) with the
consent of any Loan Party; provided that, prior to any disclosure pursuant to
(ii) or (iii) above, the disclosing party agrees that it will notify the
non-disclosing party as soon as practical in the event of any such request for a
disclosure (other than at the request of a banking regulatory authority or
self-regulatory body), unless such notification shall be prohibited by
applicable law or legal process. The Designated Agent and the Lenders agree that
monetary damages would not be a sufficient remedy for breach of this
Section 8.08, and that in addition to all other remedies available at law or in
equity, the Loan Parties shall be entitled to seek equitable relief, including
injunction and specific performance, without proof of actual damages.

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

-70-



--------------------------------------------------------------------------------

SECTION 8.11. Jurisdiction, Etc.

(a) Each of the parties hereto irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Agent, any Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each Loan Party hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Borrower at its
address set forth in Section 8.02, and each Loan Party (other than the Borrower)
hereby irrevocably appoints the Borrower its authorized agent to accept such
service of process, and agrees that the failure of the Borrower to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each Loan Party hereby further irrevocably consents, subject to applicable law,
to the service of process in any action or proceeding in such courts by the
mailing thereof by any parties hereto by registered or certified mail, postage
prepaid, to the Borrower at its address specified pursuant to Section 8.02. Each
of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential damages suffered by
the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

 

-71-



--------------------------------------------------------------------------------

SECTION 8.13. Judgment.

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Alternative Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be based on the Dollar Equivalent of such Alternative
Currency on the Business Day preceding that on which final judgment is given.

(b) The obligation of the Borrower and each Loan Party in respect of any sum due
from it in any currency (the “Primary Currency”) to any Lender or the Designated
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be), of any sum adjudged to be
so due in such other currency, such Lender or the Designated Agent (as the case
may be) may in accordance with normal banking procedures purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated Agent (as the case may be) in the applicable Primary Currency, the
Borrower and each other Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Designated
Agent (as the case may be) against such loss, and if the amount of the
applicable Primary Currency so purchased exceeds such sum due to any Lender or
the Designated Agent (as the case may be) in the applicable Primary Currency,
such Lender or the Designated Agent (as the case may be) agrees to remit to the
Borrower or such Loan Party such excess.

SECTION 8.14. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the PATRIOT Act.

SECTION 8.15. Release of Subsidiary Guarantors. So long as no Event of Default
has occurred and is continuing, a Subsidiary Guarantor shall be released from
its Obligations under its Subsidiary Guaranty and such Subsidiary Guaranty shall
be terminated automatically, without any further action on the part of the
Lenders, immediately prior to the release of such Subsidiary Guarantor as a
guarantor of all Specified Debt of which such Subsidiary Guarantor is, or is
required to be, a guarantor, provided that, if at any time and for any reason
such Subsidiary Guarantor is deemed to be or otherwise becomes reinstated as a
guarantor under any Specified Debt, such Subsidiary shall automatically be
reinstated as a Subsidiary Guarantor under its Subsidiary Guaranty without any
further action on the part of such Subsidiary Guarantor or the Lenders.

SECTION 8.16. Indemnification by Lenders.

(a) Each Lender severally agrees to indemnify the Designated Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), from and against such Lender’s Pro Rata Share of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that maybe
imposed on, incurred by, or asserted against the Designated Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Designated Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that (i) no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Designated Agent’s gross negligence or
willful misconduct and (ii) provided that the Indemnified Costs were incurred by
or asserted against the Designated Agent in its capacity as such. Without
limitation of the foregoing, each Lender agrees to reimburse the Designated
Agent promptly upon demand for its Pro Rata Share of any out-of-pocket expenses
(including reasonable counsel fees)

 

-72-



--------------------------------------------------------------------------------

incurred by the Designated Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Designated Agent is not reimbursed for such expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.16 applies whether any such investigation,
litigation or proceeding is brought by the Designated Agent, any Lender or a
third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Borrower) from and against such Lender’s Pro Rata
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that (i) no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct and (ii) provided that the
indemnified amounts were incurred by or asserted against the Issuing Bank in its
capacity as such. Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Pro Rata Share of
any costs and expenses (including, without limitation, reasonable fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.

(c) The failure of any Lender to reimburse the Designated Agent or any Issuing
Bank promptly upon demand for its Pro Rata Share of any amount required to be
paid by the Lenders to the Designated Agent or such Issuing Bank as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Designated Agent or such Issuing Bank for its Pro Rata Share of
such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse the Designated Agent or an Issuing Bank for such other
Lender’s Pro Rata Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.16 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

SECTION 8.17. No Fiduciary Duties. Each Loan Party agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, such Loan Party and its Affiliates, on the one hand,
and the Agents, the Issuing Banks, the Lenders and their respective Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Issuing Banks, the Lenders and or respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications. The Agents, each Lender and their Affiliates may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates.

SECTION 8.18. Waiver of Jury Trial. Each of the Borrower, the Designated Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Designated Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

[Signature Pages Follow]

 

-73-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEWS CORPORATION, as Borrower

By:

 

/s/ Kevin Halpin

 

Name:  Kevin Halpin

Title:    Senior Vice President and

             Deputy Chief Financial Officer

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Designated Agent and as Co-Administrative Agent
By:   /s/ Peter B. Thauer   Name:  Peter B. Thauer   Title:     Managing
Director

 

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Administrative Agent By:   /s/ Michael Vondriska  
Name:  Michael Vondriska   Title:    Vice President

 

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender and as Initial Issuing Bank By:   /s/ Peter
B. Thauer   Name:  Peter B. Thauer   Title:    Managing Director

 

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender and as Initial

Issuing Bank

By:   /s/ Michael Vondriska   Name:  Michael Vondriska   Title:    Vice
President

 

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA, as Lender By:   /s/ Jared M. Kendler  
Name:  Jared M. Kendler   Title:    Associate Director

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Eric Ridgway

  Name:  Eric Ridgway   Title:    Vice President

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:   /s/ Virginia Cosenza   Name:  Virginia Cosenza   Title:    Vice President
By:   /s/ Ming K. Chu   Name:  Ming K. Chu   Title:    Vice President

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,

as a Lender

By:   /s/ Mark Walton   Name:  Mark Walton   Title:    Authorized Signatory

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:   /s/ Thomas Rogers   Name:  Thomas Rogers   Title:    Senior Vice President

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LLOYDS BANK PLC,

as a Lender

By:   /s/ Stephen Giacolone   Name:  Stephen Giacolone   Title:    Assistant
Vice President–G011 By:   /s/ Dennis McClellan   Name:  Dennis McClellan  
Title:    Assistant Vice President–M040

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

National Australia Bank Limited,

as a Lender

By:   /s/ Archit Goradia   Name:  Archit Goradia   Title:    Director, Telco.,
Media & Internet

 

If a second signature is necessary: By:           Name:     Title:    

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION,

as a Lender

By:   /s/ Richard Yarnold   Name:  Richard Yarnold   Title:    Director

 

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Name of Initial Lender

   Revolving Credit
Commitment      Letter of Credit
Commitment1  

JPMorgan Chase Bank, N.A.

   $ 86,000,000       $ 50,000,000   

Citibank, N.A.

   $ 86,000,000       $ 50,000,000   

Commonwealth Bank of Australia

   $ 86,000,000      

Bank of America, N.A.

   $ 56,000,000      

Deutsche Bank AG New York Branch

   $ 56,000,000      

Goldman Sachs Bank USA

   $ 56,000,000      

HSBC Bank USA, N.A.

   $ 56,000,000      

Lloyds Bank plc

   $ 56,000,000      

National Australia Bank Limited

   $ 56,000,000      

Westpac Banking Corporation

   $ 56,000,000      

TOTAL:

   $ 650,000,000       $ 100,000,000   

 

 

 

 

 

 

1  The Letter of Credit Commitment is part of and not in addition to the
Revolving Credit Commitment.



--------------------------------------------------------------------------------

Schedule II

Designated Agent’s Office

For notices regarding Borrowings in USD and CAD and all Letters of Credit:

Primary Operations Contact:

Dimple Patel

Phone #: 302-634-4154

Fax #: 302 634 3301

Email: dimple.x.patel@jpmorgan.com

Address:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Secondary Operations Contact:

Jon Krepol

Phone #: 302-634-1112

Fax #: 302-634-3301

Email: jonathan.l.krepol@jpmorgan.com

Address:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

With copies to:

Mijal Warat

Phone #: 212-270-1011

Fax #: 917-464-6017

Email: mijal.x.warat@jpmorgan.com

Address:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th floor

New York, NY 10179

For notices regarding Borrowings in EUR, GPB and AUD:

J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Loans Agency

Fax #: +44 20 7777 2360



--------------------------------------------------------------------------------

Schedule 4.01(m)

Compliance with Laws

The U.K. Newspaper Matters and Related Investigations and Litigation (as
described in the Borrower’s Annual Report on Form 10-K for the fiscal year ended
June 30, 2013).



--------------------------------------------------------------------------------

Schedule 5.01(h)

Existing Transactions with Affiliates

Fox Sports Australia is a party to certain commercial arrangements with Foxtel
which provide for the carriage of its channels on the Foxtel platform. These
agreements include distribution, advertising, marketing and other arrangements.

Fox Sports Australia is a party to certain trademark agreements with
Twenty-First Century Fox, Inc. which licenses the Fox mark to FSA for use in
their territories.



--------------------------------------------------------------------------------

Schedule 5.02(a)

Existing Liens

 

1. Liens on certain inventory, equipment, goods and related assets of News
America Incorporated and News Corporation in favor of Sysco Metro New York, LLC
as described in the UCC Financing Statement filed with the Delaware Department
of State under the initial filing number 20130142282 and any assignments,
continuations or amendments thereof.

 

2. Liens on certain equipment, software and related assets of HarperCollins
Publishers, L.L.C. in favor of Hewlett Packard Financial Services as described
in the UCC Financing Statement filed with the Delaware Department of State under
the initial filing number 20071721280 and any assignments, continuations or
amendments thereof.

 

3. Liens on certain goods and related assets of HarperCollins Publishers L.L.C.
in favor of Comsource, Inc. as described in the UCC Financing Statement filed
with the Delaware Department of State under the initial filing number
20111057986 and any assignments, continuations or amendments thereof.

 

4. Liens on certain goods and related assets of HarperCollins Publishers L.L.C.
in favor of Comsource, Inc. as described in the UCC Financing Statement filed
with the Delaware Department of State under the initial filing number
20120165300 and any assignments, continuations or amendments thereof.

 

5. Liens on certain assets of Dow Jones & Company, Inc. in favor of Storagetek
Financial Services Corporation as described in the UCC Financing Statement filed
with the Delaware Department of State under the initial filing number 50250879
and any assignments, continuations or amendments thereof.

 

6. Liens on certain equipment, software and related assets of Dow Jones &
Company, Inc. in favor of Hewlett Packard Financial Services Company as
described in the UCC Financing Statement filed with the Delaware Department of
State under the initial filing number 20071274249 and any assignments,
continuations or amendments thereof.

 

7. Liens on certain assets and properties of Dow Jones & Company, Inc. in favor
of Public Service Electric & Gas Company as described in the UCC Financing
Statement filed with the Delaware Department of State under the initial filing
number 20110118367 and any assignments, continuations or amendments thereof.

 

8. Liens on certain equipment and related assets of NYP Holdings, Inc. in favor
of NMHG Financial Services, Inc. as described in the UCC Financing Statement
filed with the Delaware Department of State under the initial filing number
20092682331 and any assignments, continuations or amendments thereof.

 

9. Liens on certain equipment and related assets of NYP Holdings, Inc. in favor
of Wells Fargo Bank, N.A. as described in the UCC Financing Statement filed with
the Delaware Department of State under the initial filing number 20102047656 and
any assignments, continuations or amendments thereof.



--------------------------------------------------------------------------------

Schedule 5.02(e)

Existing Debt

 

i) Secured Loans at June 30, 2013

 

Business

  

Lender

  

Related to

   Balance  

Dow Jones

   Public Service Electric and Gas Company, New Jersey    Purchase of
solar-powered generation System    $ 14,373,608   

 

ii) Drawn Credit Lines (excluding cash pooling arrangements) at June 30, 2013

 

Business

  

Lender

  

Instrument

   Balance  

Harper Collins

   Citibank, India    Credit Line    $ 1,225,000   

 

iii) Significant Standby Letters of Credit at June 30, 2013

Various letters of credit maturing between 12/31/2013 and 04/15/2014 amounting
to a total of $8,721,314.

Note: Items i) and ii) were classed as Current and Long Term Liabilities at
June 30, 2013



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NOTE

 

US$                        Dated:                      , 201    

FOR VALUE RECEIVED, the undersigned, NEWS CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
                    (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date applicable to such Lender (each as defined in the
Credit Agreement referred to below) the principal sum of US$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Advances outstanding on such Termination Date made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of October 23, 2013 among the
Borrower, the Lender and certain other lenders party thereto, J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Commonwealth Bank of
Australia, as joint lead arrangers and joint bookrunners, JPMorgan Chase Bank,
N.A. and Citibank, N.A., as co-administrative agents, Commonwealth Bank of
Australia, as syndication agent, and JPMorgan Chase Bank, N.A., as Designated
Agent for the lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined).

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in the currency specified in
Section 2.13 of the Credit Agreement to JPMorgan Chase Bank, N.A., as Designated
Agent, at the Designated Agent’s Account in same day funds. Each Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
Equivalent of the amount first above mentioned, the indebtedness of the Borrower
resulting from each such Advance being evidenced by this Promissory Note and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

NEWS CORPORATION By:       Title:

 

A-1



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount and Currency of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Designated Agent

for the Lenders party

to the Credit Agreement

referred to below

[c/o JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel / Jon Krepol]1

[c/o J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom]2

Ladies and Gentlemen:

The undersigned, News Corporation, refers to the Credit Agreement, dated as of
October 23, 2013 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders party thereto, J.P. Morgan Securities
LLC, Citigroup Global Markets Inc. and Commonwealth Bank of Australia, as joint
lead arrangers and joint bookrunners, JPMorgan Chase Bank, N.A. and Citibank,
N.A., as co-administrative agents, Commonwealth Bank of Australia, as
syndication agent, and JPMorgan Chase Bank, N.A., as Designated Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

  (i) The Business Day of the Proposed Borrowing is             , 201    .

 

  (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances]3 [Eurodollar Rate Advances].

 

1  For Borrowings in USD and CAD.

2  For Borrowings in EUR, GPB and AUD.

3  Base Rate only available for USD/CAD Borrowings.

 

B-1



--------------------------------------------------------------------------------

  (iii) The aggregate amount of the Proposed Borrowing is
[US$][C$][A$][€][£]            .

 

  [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is             month[s].]4

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the representations and warranties set forth in the last
sentence of subsection (e) thereof and in subsection (g) thereof) are true and
correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which shall be true and
correct in all respects), before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (except to the extent any such representation or warranty
specifically relates to an earlier date in which case such representation and
warranty shall be accurate in all material respects as of such earlier date);
and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, NEWS CORPORATION By:       Title:

 

 

4  Include for Eurodollar Rate Borrowings.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Designated
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without

 

5  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7  Select as appropriate.

8  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

C-1



--------------------------------------------------------------------------------

recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

 

C-2



--------------------------------------------------------------------------------

1.    Assignor[s]:   

     

        

     

      [Assignor [is][is not] a Defaulting Lender]    2.    Assignee[s]:   

     

        

     

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]          3.    Borrower(s):    News Corporation 4.    Designated Agent:
   JPMorgan Chase Bank, N.A., as the Designated Agent under the Credit Agreement
5.    Credit Agreement:    The Credit Agreement dated as of October 23, 2013
among News Corporation, as borrower, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Designated Agent, and the other agents party thereto 6.   
Assigned Interest[s]:      

 

Assignor(s)9

   Assignee(s)10    Facility
Assigned    Aggregate
Amount of
Commitment/
Advances
for all
Lenders11      Amount of
Commitment/
Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances12      CUSIP
Number            [US$][C$][AUD$][€][£]         [US$][C$][AUD$][€][£]         %
                 [US$][C$][AUD$][€][£]         [US$][C$][AUD$][€][£]         %
                 [US$][C$][AUD$][€][£]         [US$][C$][AUD$][€][£]         %
     

 

[7. Trade Date:             ]13

 

 

9  List each Assignor, as appropriate.

10  List each Assignee, as appropriate.

11  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

12  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.

13  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

C-3



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY DESIGNATED AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]14 [NAME OF ASSIGNOR] By:       Title: [NAME OF ASSIGNOR] By:      
Title: ASSIGNEE[S]15 [NAME OF ASSIGNEE] By:       Title: [NAME OF ASSIGNEE] By:
      Title:

 

 

14  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

15  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

C-4



--------------------------------------------------------------------------------

[Consented to and]16 Accepted: JPMORGAN CHASE BANK, N.A., as Designated Agent
By:       Title: [Consented to:]17 NEWS CORPORATION By:       Title: JPMORGAN
CHASE BANK, N.A., as Issuing Bank By:       Title: CITIBANK, N.A., as Issuing
Bank By:       Title:

 

 

16  To be added only if the consent of the Designated Agent is required by the
terms of the Credit Agreement.

17  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

C-5



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Designated
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Designated Agent, [the][any] Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Designated Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in



--------------------------------------------------------------------------------

payments by the Designated Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Designated Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of October 23, 2013 among
NEWS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as
defined therein), the initial issuing banks (the “Initial Issuing Banks”) listed
on the signature pages thereof, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Designated Agent (the “Designated Agent”) and the other agents party thereto.
Foreign Lender shall mean a Lender that is a not a United States person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Designated Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Designated Agent in writing and (2) the undersigned shall furnish the
Borrower and the Designated Agent a properly completed and currently effective
certificate in either the calendar year in which payment is to be made by the
Borrower or the Designated Agent to the undersigned, or in either of the two
calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender]

By:       Name:   Title:  

[Address]

Dated:             , 20[     ]

 

D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of October 23, 2013 among
NEWS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as
defined therein), the initial issuing banks (the “Initial Issuing Banks”) listed
on the signature pages thereof,JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Designated Agent (the “Designated Agent”) and the other agents party thereto.
Foreign Lender shall mean a Lender that is a not a United States person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its partners/members claiming the
portfolio interest exemption (the “applicable partners/members”) are the sole
beneficial owners of such Advance(s) (as well as any Note(s) evidencing such
Advance(s)) allocable to such applicable partners/members, (iii) neither the
undersigned nor any of its applicable partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B)of the Internal Revenue Code, (v) none of its
applicable partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code, and
(vi) no payments in connection with any Loan Document are effectively connected
with the undersigned’s or its applicable partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Designated Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its applicable partners/members. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Designated Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Designated Agent in writing with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender]

By:       Name:   Title:  

[Address]

Dated:             , 20[     ]

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of October 23, 2013 among
NEWS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as
defined therein), the initial issuing banks (the “Initial Issuing Banks”) listed
on the signature pages thereof, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Designated Agent (the “Designated Agent”) and the other agents party thereto.
Foreign Lender shall mean a Lender that is a not a United States person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Sections 2.14(e) and 8.07(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B)of the Internal Revenue Code,
(iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code, and (v) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant]

By:       Name:   Title:  

[Address]

Dated:             , 20[     ]

 

D-3-2



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of October 23, 2013 among
NEWS CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as
defined therein), the initial issuing banks (the “Initial Issuing Banks”) listed
on the signature pages thereof, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Designated Agent (the “Designated Agent”) and the other agents party thereto.
Foreign Lender shall mean a Lender that is a not a United State person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Sections 2.14(e) and 8.07(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members claiming the portfolio interest exemption (the
“applicable partners/members”) are the sole beneficial owners of the
participation allocable to such applicable partners/members, (iii) neither the
undersigned nor any of its applicable partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B)of the Internal Revenue Code, (v) none of its
applicable partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code, and
(vi) no payments in connection with any Loan Document are effectively connected
with the undersigned’s or its applicable partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its applicable partners/members. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Foreign
Lender in writing and (2) the undersigned shall have at all times furnished such
Foreign Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the
under-signed, or in either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant]

By:       Name:   Title:  

[Address]

Dated:             , 20[    ]

 

D-4-2